Exhibit 10.4

Execution Version

U.S. $1,500,000,000

 

 

FIVE-YEAR CREDIT AGREEMENT

 

 

Dated as of July 1, 2015

among

BAXTER INTERNATIONAL INC.

as Borrower

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.

as Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

CITIGROUP GLOBAL MARKETS INC.

Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

  1   

SECTION 1.01.

Defined Terms   1   

SECTION 1.02.

Accounting Terms and Principles   17   

SECTION 1.03.

Other Interpretive Provisions   17    ARTICLE II THE BORROWING FACILITY   18   

SECTION 2.01.

The Borrowing Facility   18   

SECTION 2.02.

Making the Advances   18   

SECTION 2.03.

Method of Electing Interest Rates   19   

SECTION 2.04.

Required Payments   20   

SECTION 2.05.

Increase in Aggregate Commitment   20    ARTICLE III SWINGLINE LOANS   21   

SECTION 3.01.

Swingline Loans   21   

SECTION 3.02.

Swingline Loan Participations   22    ARTICLE IV THE LETTER OF CREDIT FACILITY  
22   

SECTION 4.01.

Obligation to Issue   22   

SECTION 4.02.

Types and Amounts   23   

SECTION 4.03.

Conditions   23   

SECTION 4.04.

Procedure for Issuance of Letters of Credit   24   

SECTION 4.05.

Letter of Credit Participation   25   

SECTION 4.06.

Reimbursement Obligation   26   

SECTION 4.07.

Issuing Bank Charges   26   

SECTION 4.08.

Issuing Bank Reporting Requirements   26   

SECTION 4.09.

Indemnification; Exoneration   27    ARTICLE V GENERAL TERMS   28   

SECTION 5.01.

Illegality; Interest Rate Inadequate or Unfair   28   

SECTION 5.02.

Effect of Notice of Borrowing; Maximum Number of Borrowings   30   

SECTION 5.03.

Effect of Failure to Borrow or Fund   30   

SECTION 5.04.

Fees and Certain Credit Rating Determinations   31   

SECTION 5.05.

Reduction of the Commitments   32   

SECTION 5.06.

Repayment   32   

SECTION 5.07.

Interest   32   

SECTION 5.08.

Additional Interest on Eurodollar Rate Advances   32   

SECTION 5.09.

Interest on Overdue Principal   33   

SECTION 5.10.

Interest Rate Determinations   33   

SECTION 5.11.

Performance of Banks’ Obligations   34   

SECTION 5.12.

Optional Prepayments   34   

SECTION 5.13.

Increased Costs   35   

SECTION 5.14.

Payments and Computations   36   

SECTION 5.15.

Taxes   37   

SECTION 5.16.

Noteless Agreement; Evidence of Indebtedness   41   

SECTION 5.17.

Sharing of Payments, Etc.   42   

SECTION 5.18.

Termination and Prepayment with Respect to any Bank   43   

SECTION 5.19.

Defaulting Banks   45   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI CONDITIONS PRECEDENT   48   

SECTION 6.01.

Conditions Precedent to Effectiveness of Agreement   48   

SECTION 6.02.

Conditions Precedent to Each Credit Extension   49    ARTICLE VII
REPRESENTATIONS AND WARRANTIES   50   

SECTION 7.01.

Representations and Warranties of the Borrower   50    ARTICLE VIII COVENANTS  
52   

SECTION 8.01.

Affirmative Covenants of the Borrower   52   

SECTION 8.02.

Negative Covenants of the Borrower   55    ARTICLE IX EVENTS OF DEFAULT   59   

SECTION 9.01.

Events of Default   59   

SECTION 9.02.

Cash Collateral   62    ARTICLE X THE ADMINISTRATIVE AGENT   62   

SECTION 10.01.

Authorization and Action   62   

SECTION 10.02.

Duties and Obligations   63   

SECTION 10.03.

Administrative Agent and Affiliates   63   

SECTION 10.04.

Bank Credit Decision   63   

SECTION 10.05.

Indemnification   64   

SECTION 10.06.

Sub-Agents   64   

SECTION 10.07.

Successor Administrative Agent   64   

SECTION 10.08.

Syndication Agents and Co-Lead Arrangers   65    ARTICLE XI MISCELLANEOUS   65
  

SECTION 11.01.

Amendments, Etc.   65   

SECTION 11.02.

Notices, Etc.   66   

SECTION 11.03.

No Waiver; Cumulative Remedies   67   

SECTION 11.04.

Costs and Expenses; Indemnification   68   

SECTION 11.05.

Right of Set-Off   70   

SECTION 11.06.

Binding Effect; Assignment   70   

SECTION 11.07.

Confidentiality   73   

SECTION 11.08.

Governing Law   74   

SECTION 11.09.

Jurisdiction; Consent to Service of Process   75   

SECTION 11.10.

WAIVER OF JURY TRIAL   75   

SECTION 11.11.

Execution in Counterparts   76   

SECTION 11.12.

Severability   76   

SECTION 11.13.

Entire Agreement   76   

SECTION 11.14.

Existing US Agreement   76   

SECTION 11.15.

USA PATRIOT ACT   76   

SECTION 11.16.

No Advisory or Fiduciary Responsibility   76   

SECTION 11.17.

Lending Installations   77   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit 2.02

-

Form of Notice of Borrowing

Exhibit 2.03

-

Form of Notice of Interest Rate Election

Exhibit 11.06

-

Form of Assignment and Acceptance

Exhibit C-1

-

Form of U.S. Tax Compliance Certificate

Exhibit C-2

-

Form of U.S. Tax Compliance Certificate

Exhibit C-3

-

Form of U.S. Tax Compliance Certificate

Exhibit C-4

-

Form of U.S. Tax Compliance Certificate

Schedule 1.01

-

Commitments

Schedule 1.02

-

Existing Letters of Credit

Schedule 5

-

Pricing Matrix

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

Dated as of July 1, 2015

Baxter International Inc., a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages of this Agreement under the
heading “Banks” (such financial institutions and any successor financial
institution that becomes a party to this Agreement pursuant to Section 2.05,
5.18 or 11.06, each a “Bank” and collectively, the “Banks”), and JPMorgan Chase
Bank, National Association (“JPMorgan Chase”), as administrative agent hereunder
(such administrative agent and any successor administrative agent appointed
pursuant to Section 10.07, “Administrative Agent”), agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Five-Year Credit Agreement (this
“Agreement”), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Act” has the meaning assigned to that term in Section 11.15.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means (a) an advance by a Bank to the Borrower pursuant to
Section 2.01, as the same may be Converted or continued from time to time
pursuant to Section 2.03, (b) an advance by a Swingline Bank to the Borrower
pursuant to Section 3.01 or (c) an automatic advance by a Bank to the Borrower
pursuant to Section 4.06. At any time, depending upon the interest rate selected
therefor or otherwise applicable thereto in accordance with Section 2.03 or
5.01, an Advance shall be a Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person at any time, any other Person that at such
time, directly or indirectly, controls, is controlled by or is under common
control with such Person.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Banks hereunder at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposure of all Banks hereunder at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

1



--------------------------------------------------------------------------------

“Applicable Base Rate Margin” means, at any time with respect to each
outstanding Base Rate Advance, a rate per annum determined in accordance with
Schedule 5.

“Applicable Eurodollar Margin” means, at any time with respect to each
outstanding Eurodollar Rate Advance, a rate per annum determined in accordance
with Schedule 5.

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Percentage” means, with respect to a Bank, such Bank’s pro rata
share of the Aggregate Commitments (or, after the Commitments have been
terminated, the aggregate unpaid principal amount of Advances and L/C
Obligations then outstanding under the Agreement).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.06(c).

“Bank” and “Banks” are defined in the first paragraph hereof. Unless the context
otherwise requires, the term “Banks” includes the Swingline Banks and the
Issuing Banks.

“Bank Termination Date” has the meaning assigned to that term in
Section 5.18(b).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means a fluctuating rate of interest equal to the highest of (a) the
Prime Rate, (b) the sum of the Federal Funds Rate plus 1/2% per annum and
(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on page LIBOR01 of the Reuters screen (or, in the

 

2



--------------------------------------------------------------------------------

event such rate does not appear on such Reuters page, on any successor or
substitute Reuters page that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate
shall be effective from the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, respectively.

“Base Rate Advance” means (a) an Advance made or to be made by a Bank pursuant
to Section 2.01, as a Base Rate Advance in accordance with the applicable Notice
of Borrowing, or pursuant to Section 5.01, as a Base Rate Advance in
substitution for a Eurodollar Rate Advance, or pursuant to Section 4.06, as a
Base Rate Advance by a Bank funding an unreimbursed Reimbursement Obligation,
and (b) any Advance Converted into a Base Rate Advance in accordance with
Section 2.03 or Section 5.01. Each Base Rate Advance shall bear interest as
provided in Section 5.07(a).

“Baxter Debt Tender” means the tender offers for, or make-whole redemptions with
respect to, up to $3,000,000,000 of the Borrower’s issued and outstanding
indebtedness, to be launched in connection with the Spin Off.

“Borrower” is defined in the first paragraph hereof.

“Borrowing” means (a) a borrowing consisting of Advances of the same Type, and
as to which a single Interest Period is in effect, made on the same day by the
Banks, as the same may be Converted or continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent Conversion or
continuation in connection with which a single Borrowing may have been divided
into several Borrowings or several Borrowings may have been combined (in whole
or in part) into a single Borrowing, (b) a Swingline Loan or (c) a borrowing of
Advances pursuant to Section 4.06 made on the same day by the Banks. An Advance
substituted, pursuant to Section 5.01, for an Advance made in connection with
any Borrowing shall continue to comprise a part of such Borrowing with the same
effect as if such substituted Advance were an Advance of the Type requested in
the applicable Notice of Borrowing or Notice of Interest Rate Election.

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder, or a Letter of Credit is, or is proposed to be, issued hereunder.

“Business Day” means (a) with respect to a Base Rate Advance or for any other
purpose not relating to any borrowing, payment or rate selection of Eurodollar
Rate Advances, a Domestic Business Day, and (b) with respect to a Eurodollar
Rate Advance, a Eurodollar Business Day.

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

3



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Change in Law” has the meaning assigned to that term in Section 5.13.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of fifty percent (50%) or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
or (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated.

“Closing Date” means July 1, 2015.

“Code” means the Internal Revenue Code of 1986.

“Co-Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities
as Co-Lead Arrangers and Joint Bookrunners.

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Advances and to acquire participations in Swingline Loans and Letters of
Credit hereunder, the maximum extent of such commitment being expressed as the
amount indicated opposite such Bank’s name on Schedule 1.01 hereto, as such
amount may from time to time have been increased pursuant to Section 2.05,
reduced pursuant to Section 5.05 or modified in accordance with Section 11.06.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

4



--------------------------------------------------------------------------------

“Consolidated” refers to the full consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 7.01(f).

“Consolidated Adjusted Debt” means, as of any date of determination, the amount
of Debt as of such date; provided that on any date on which the outstanding
principal amount of all Advances is zero, Consolidated Adjusted Debt shall be
deemed reduced by an amount equal to the lesser of (a) $1,500,000,000 (the “Cash
Cap”) and (b) the sum of (i) 100% of the unrestricted cash and Cash Equivalent
Investments held by the Borrower and its domestic Consolidated Subsidiaries on
such date, plus (ii) 65% of the unrestricted cash and Cash Equivalent
Investments held by foreign Consolidated Subsidiaries of the Borrower on such
date; provided, further, that until the earlier of (x) the date the Borrower
consummates the Baxter Debt Tender in full and (y) September 1, 2015, the Cash
Cap shall be increased by $3,000,000,000.

“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Borrower and its Consolidated Subsidiaries for such period, plus,
to the extent deducted from revenues in determining such net income (or loss),
without duplication, (i) Consolidated Interest Expense, (ii) expense for income
taxes paid or accrued, (iii) depreciation and amortization expense,
(iv) amortization of intangibles (including goodwill) and organization costs,
(v) any extraordinary, unusual or non-recurring non-cash expenses or losses or
other non-cash charges (including, whether or not otherwise includable as a
separate item in the statement of such net income for such period, non-cash
losses on sales of assets outside of the ordinary course of business) which the
Borrower reasonably believes will not result in a cash charge or payment,
(vi) cash transaction costs and other costs and expenses arising from, occurring
in connection with or relating to the Spin Off and recorded within 18 months
after the consummation thereof, including any restructuring costs and expenses,
any advisory fees (including investment banking fees), legal accounting costs
and expenses, consulting costs and debt breakage costs (including any make whole
or prepayment premiums, write offs or swap termination costs), and (vii) cash
restructuring charges, non-recurring cash charges, unusual cash charges and
extraordinary cash charges (including any Gambro related integration costs and
expenses or other similar costs and expenses), provided that the amount under
this clause (vii), together with any pro forma cash restructuring charge,
non-recurring cash charge and extraordinary cash charge adjustments pursuant to
the proviso below shall in no event exceed $150,000,000 in the aggregate for
such period and minus, to the extent included in such net income,
(a) extraordinary non-cash gains realized other than in the ordinary course of
business, (b) gains realized other than in the ordinary course of business that
are non-cash, non-operating and non-recurring, and (c) non-cash gains arising
from accounting relating to income realized or adjustments to the value of
equity held in entities that are not subsidiaries, all as determined in
accordance with GAAP and calculated for the Borrower and its Consolidated
Subsidiaries on a consolidated basis; provided, that solely for purposes of
calculating Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries for the quarter ending June 30, 2015, in lieu of determining such
amount in accordance with GAAP, such calculation shall be made by taking the
applicable figures from the Form 10-Q of the Borrower for such period and
reducing them by the applicable figures from the Form 10-Q of Baxalta
Incorporated for such period; provided, further that for purposes of calculating
Consolidated EBITDA, if the sales revenue generated by any Person or business
unit acquired, divested or liquidated, by the Borrower or any Subsidiary during
such period in the 12 months prior to such acquisition, divestiture or
liquidation was

 

5



--------------------------------------------------------------------------------

$25,000,000 or more, then the consolidated net income of such Person or business
unit acquired, or divested or liquidated (plus, to the extent deducted in
determining such consolidated net income, Consolidated Interest Expense, income
tax expense, depreciation and amortization and non-cash compensation expenses of
such Person or business unit) shall be included (or, in the case of a
divestiture or liquidation, excluded) on a pro forma basis for such period
(assuming the consummation of each such acquisition and the incurrence or
assumption of any Debt in connection therewith (or the consummation of such
divestiture or liquidation) occurred on the first day of such period) in
accordance with Article 11 of Regulation S-X of the SEC. Notwithstanding the
foregoing, Consolidated EBITDA for each fiscal quarter ending on the date set
forth below shall be deemed to be the amount set forth below opposite such
fiscal quarter end:

 

Fiscal Quarter Ending

   Consolidated EBITDA  

September 30, 2014

   $ 497,000,000  

December 31, 2014

   $ 478,000,000   

March 31, 2015

   $ 324,000,000   

“Consolidated Interest Expense” means, for any period, total cash interest
expense deducted in accordance with GAAP in the computation of net income of the
Borrower and its Consolidated Subsidiaries for such period with respect to all
outstanding Debt of the Borrower and its Consolidated Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs of rate
hedging in respect of interest rates to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Borrower and its
Consolidated Subsidiaries and all Intangible Assets.

“Consolidated Subsidiary” means any Subsidiary of the Borrower the accounts of
which are Consolidated.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Convert,” “Conversion,” “Converting” and “Converted” each refers to a
conversion of Advances of one Type into Advances of another Type pursuant to
Section 2.03.

“Credit Extension” means a borrowing of Advances or the issuance of a Letter of
Credit hereunder.

“Credit Ratings” has the meaning assigned to that term in Schedule 5.

 

6



--------------------------------------------------------------------------------

“Debentures” means long-term debt securities (without third-party credit
enhancement).

“Debt” means the sum of: (a) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (b) obligations of the
Borrower and its Consolidated Subsidiaries as lessee under leases that, in
accordance with GAAP, are recorded as capital leases, and (c) obligations of the
Borrower and its Consolidated Subsidiaries under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of other parties of the kinds referred to in clauses
(a) and (b) above (other than Debt of any Subsidiary, to the extent such Debt is
included in the calculation of Debt as a result of clause (a) or (b) above) in
excess of $100,000,000 in the aggregate for all such obligations described in
this clause (c). The term “Debt” shall not include the undrawn face amount of
any letter of credit issued for the account of the Borrower or any of its
Consolidated Subsidiaries, but shall include the reimbursement obligation owing
from time to time by the Borrower or any of its Consolidated Subsidiaries in
respect of drawings made under any letter of credit in the event reimbursement
is not made immediately following the applicable drawing.

“Defaulting Bank” means (a) any Bank that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (1) fund any
portion of its Commitment, (2) fund any portion of its participations in Letters
of Credit or Swingline Loans or (3) pay over to any Recipient any other amount
required to be paid by it hereunder, unless, in the case of clause (1) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrower or any Recipient in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding an advance
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (iii) has failed, within three (3) Business
Days after request by a Recipient, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit, Swingline Loans and Advances under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (ii) upon such
Recipient’s receipt of such certification in form and substance satisfactory to
it and the Administrative Agent or (iii) has become the subject of a Bankruptcy
Event; or (b) a Bank whose Parent shall become the subject of a Bankruptcy
Event.

“Dollars” and “$” means the lawful currency of the United States of America.

“Domestic Business Day” means a day (other than Saturday or Sunday) of the year
on which banks are not required or authorized to close in New York City or
Chicago, Illinois and are generally open for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

 

7



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Domestic Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date such Bank
becomes a party to this Agreement or such other office of such Bank as such Bank
may from time to time specify to the Borrower and the Administrative Agent.

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974. References to
sections of ERISA also refer to any successor sections.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Business Day” means any Domestic Business Day on which dealings in
Dollars are carried on in the London interbank market.

“Eurodollar Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Eurodollar Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date of this
Agreement (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute Reuters page that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion; in each case,
the “Eurodollar Screen Rate”) at approximately 11:00 a.m. London time two
Business Days prior to the first day of such Interest Period; provided that if
the Eurodollar Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement; provided further that if the
Eurodollar Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the Eurodollar Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01 as a Eurodollar Rate Advance in accordance with the
applicable Notice of Borrowing, and (ii) any Advance continued as or Converted
into a Eurodollar Rate Advance in accordance with Section 2.03. Each Eurodollar
Rate Advance shall bear interest as provided in Section 5.07(b).

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the maximum reserve percentage applicable during
such Interest Period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the reserve requirement (including any emergency,
supplemental or other marginal reserve requirement and taking into account any
transitional adjustments or other scheduled changes in reserve requirements
during such Interest Period) for such Bank with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Eurodollar Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Events of Default” has the meaning assigned to that term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than an assignment made pursuant to Section 5.18)
or (ii) such Bank changes its lending office, except in each case to the extent
that, pursuant to Section 5.15, amounts with respect to such Taxes were payable
either to such Bank’s assignor immediately before such Bank became a party
hereto or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.15(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Euro Facility” means Baxter Healthcare SA’s revolving credit agreement
dated as of January 7, 2008.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
1.02 hereto.

“Existing US Facility’ means the Borrower’s four-year revolving credit agreement
dated as of June 17, 2011.

 

9



--------------------------------------------------------------------------------

“Facility Fee” is defined in Section 5.04(a).

“Facility Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day by the Federal Reserve Bank of New York or, if such rate
is not so published for such day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. In the event that the Federal
Funds Rate determined as provided above is less than zero, the Federal Funds
Rate shall be deemed to be zero.

“Fitch” means Fitch, Inc., or its successor.

“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Form 10” means the Registration Statement on Form 10 filed with the SEC by
Baxalta Incorporated on December 10, 2014, as amended from time to time, to
effect the Spin Off, as declared effective on June 9, 2015.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Acts” is defined in Section 4.09(a).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Governmental Entity” has the meaning assigned to that term in
Section 8.02(a)(xvii).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any Note and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Intangible Assets” means all assets of the Borrower and its Consolidated
Subsidiaries which are treated as intangibles in conformity with GAAP on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries.

“Interest Coverage Ratio” means, (i) as of the last day of the fiscal quarter
ended September 30, 2015, the ratio of (A) Consolidated EBITDA for such fiscal
quarter to (B) Consolidated Interest Expense for such fiscal quarter, (ii) as of
the last day of the period of two consecutive fiscal quarters ended December 31,
2015, the ratio of (A) Consolidated EBITDA for such period of two consecutive
fiscal quarters to (B) Consolidated Interest Expense for such period, (iii) as
of the last day of the three fiscal quarter period ended March 31, 2016, the
ratio of (A) Consolidated EBITDA for such period of three consecutive fiscal
quarters to (B) Consolidated Interest Expense for such period and (iv) as of the
last day of any period of four consecutive fiscal quarters ending on or after
June 30, 2016, the ratio of (A) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended, to (B) Consolidated Interest Expense for
such period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance (or, in the
case of any Borrowing, on the effective date of continuation or Conversion
thereof pursuant to Section 2.03) and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one (1), two (2) , three (3) or six (6) months;
provided that:

(i) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

(ii) Interest Periods commencing on the same day for Advances comprising the
same Borrowing shall be of the same duration;

(iii) Whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

(iv) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

“Interpolated Rate” means, at any time for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest

 

11



--------------------------------------------------------------------------------

error) to be equal to the rate that results from interpolating on a linear basis
between: (i) the Eurodollar Screen Rate for the longest period for which the
Eurodollar Screen Rate is available that is shorter than the Impacted Interest
Period; and (ii) the Eurodollar Screen Rate for the shortest period for which
that Eurodollar Screen Rate is available that exceeds the Impacted Interest
Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means each of JPMorgan Chase, Bank of America, N.A., Citibank,
N.A. and any other Bank that, at the Borrower’s request, agrees, in such other
Bank’s sole discretion, to become an Issuing Bank for the purpose of issuing
Letters of Credit under this Agreement, and their respective successors and
assigns.

“JPMorgan Chase” is defined in the first paragraph hereof.

“L/C Application” means a letter of credit application and reimbursement
agreement in such form as the applicable Issuing Bank may from time to time
employ in the ordinary course of business.

“L/C Commitment” means, with respect to any Issuing Bank at any time, the amount
indicated opposite such Bank’s name on Schedule 1.01 hereto or such other amount
as may be agreed between such Issuing Bank and the Borrower, and specified to
the Administrative Agent, from time to time.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Exposure” means, at any time, the sum of the L/C Obligations at such time.
The L/C Exposure of any Bank at any time shall be its Applicable Percentage of
the total L/C Exposure at such time.

“L/C Interest” has the meaning assigned to such term in Section 4.05.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (iv) the aggregate face amount of all
Letters of Credit requested by the Borrower but not yet issued (unless the
request for an unissued Letter of Credit has been denied). The L/C Obligations
of any Bank at any time shall be such Bank’s Applicable Percentage multiplied by
the aggregate L/C Obligations at such time.

“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to Section 4.01.

“Letter of Credit Fee” is defined in Section 5.04(b).

 

12



--------------------------------------------------------------------------------

“Letter of Credit Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“Local Time” means Chicago time.

“Majority Banks” means at any time Banks having more than fifty percent (50%) of
the then aggregate amount of the Commitments or, if the Commitments have been
terminated, holding more than fifty percent (50%) of the Aggregate Revolving
Credit Exposure then outstanding under this Agreement. The Commitments,
Advances, Swingline Loans and L/C Obligations of any Defaulting Bank shall be
disregarded in determining the Majority Banks at any time.

“Margin Regulations” has the meaning assigned to that term in Section 8.01(g).

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

“Material Acquisition” means a transaction whereby by the Borrower or one of its
Consolidated Subsidiaries acquires equity interests or assets of a Person (or a
division or particular business of a Person), or merges, consolidates or
otherwise combines with a Person (excluding, in each case above, a Person that
was a Consolidated Subsidiary prior to such transaction), for aggregate cash
consideration of $250,000,000 or more.

“Material Subsidiary” means any subsidiary of the Borrower that would be a
significant subsidiary of the Borrower within the meaning of Rule 1-02(w)(2)
under Regulation S-X promulgated by the Securities and Exchange Commission;
provided that the reference to “10 percent of the total assets of the registrant
and its subsidiaries” therein shall be deemed for the purposes of this
definition to read as “20 percent of the total assets of the registrant and its
subsidiaries”. As of the Closing Date, the Material Subsidiaries are Baxter
Healthcare Corporation and Baxter World Trade Corporation.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Material Subsidiary
makes or is obligated to make contributions.

“Net Leverage Ratio” means, as of the last day of any period of four consecutive
fiscal quarters, the ratio of (i) Consolidated Adjusted Debt as of such day to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all affected Banks in accordance
with the terms of Section 11.01 and (ii) has been approved by the Majority
Banks.

“Note” has the meaning assigned to that term in Section 5.16(d).

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

 

13



--------------------------------------------------------------------------------

“Notice of Interest Rate Election” has the meaning assigned to that term in
Section 2.03.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Advance or this
Agreement or any Note).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Note, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.18).

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any Material
Subsidiary or to which the Borrower or any Material Subsidiary contributes or
has an obligation to contribute.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase, changing when and as said prime
rate changes.

“Receivable” has the meaning assigned to that term in Section 8.02(a)(xii).

“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Bank
and (iii) any Issuing Bank.

“Register” has the meaning assigned to that term in Section 11.06(e).

“Reimbursement Obligation” is defined in Section 4.06.

 

14



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Advances pursuant to
Section 2.01, its L/C Exposure and its Swingline Exposure at such time.

“S&P” means Standard & Poor’s Financial Services, LLC, or its successor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of comprehensive country-wide economic or financial sanctions
or trade embargoes imposed, administered or enforced by any Person listed in the
definition of “Sanctions” (the Sanctioned Countries as of the date hereof being
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (ii) any Person operating, organized or resident in
a Sanctioned Country or (iii) any Person controlled or more than 50% owned by
any such Person.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debt” means the amount of Debt or other obligation or liability of the
Borrower or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Borrower
or of any Material Subsidiary, whether now owned or hereafter acquired.

“Special Notice” has the meaning assigned to that term in Section 5.18(a).

“Spin Off” means the spin-off by the Borrower of Baxalta Incorporated described
in the Form 10.

 

15



--------------------------------------------------------------------------------

“Subsidiary” means, at any time, any entity with respect to which at such time
the Borrower alone owns, the Borrower and one or more Subsidiaries together own,
or the Borrower and any Person controlling the Borrower together own, in each
such case directly or indirectly, capital stock (or the equivalent equity
interest) having ordinary voting power to elect a majority of the members of the
Board of Directors of such corporation (or, in the case of a partnership or
joint venture, having the majority interest in the capital or profits of such
entity).

“Successor Bank” has the meaning assigned to that term in Section 5.18(b).

“Swingline Banks” means JPMorgan Chase, Bank of America, N.A. and Citibank,
N.A., each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (i) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Bank in its capacity as a Swingline Bank, and (ii) the outstanding
principal amount at such time of all Swingline Loans made by such Bank in its
capacity as a Swingline Bank (less the amount of participations funded by the
other Banks in such Swingline Loans).

“Swingline Loan” means a loan made pursuant to Section 3.01.

“Syndication Agents” means Bank of America, N.A. and Citibank, N.A., in their
capacities as Syndication Agents.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TB Advance” has the meaning assigned to that term in Section 5.18(c).

“Terminated Bank” has the meaning assigned to that term in Section 5.18(b).

“Termination Date” means, the earlier of (i) July 1, 2020 and (ii) the date on
which the Commitments shall have been reduced to zero or terminated in whole
pursuant to the terms hereof.

“Termination Notice” has the meaning assigned to that term in Section 5.18(b).

“Type” of Advance means Eurodollar Rate Advances (including any Base Rate
Advances which shall, pursuant to Section 5.01, be substituted therefor) or Base
Rate Advances.

“Unfunded Liability” means, in the case of a Plan, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such Plan exceeds the fair market actuarial value of all assets of such
Plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such Plan by the Plan’s enrolled actuary using the
actuarial assumptions used to calculate the Plan’s minimum funding obligation
under ERISA.

 

16



--------------------------------------------------------------------------------

“Unmatured Event of Default” means an event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 5.15.

SECTION 1.02. Accounting Terms and Principles.

(a) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Borrower’s independent accountants or, in the case of the financial
statements required to be delivered pursuant to Section 8.01(f)(i), as
determined by the Borrower to be required in accordance with GAAP) with the
December 31, 2014 audited Consolidated financial statements of the Borrower and
its Consolidated Subsidiaries.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Majority Banks shall so request, the Administrative Agent, the
Banks and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Banks); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and each Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

SECTION 1.03. Other Interpretive Provisions. Unless the context otherwise
requires, (a) any pronoun shall include the corresponding masculine, feminine
and neuter forms; (b) the words “include” and “including” shall be deemed to be
followed by the phrase “without limitation”; (c) any definition of or reference
to an agreement, instrument or other document (including this Agreement) shall
be construed to refer to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified; (d) any
reference to a Person shall be construed to include such Person’s successors and
permitted assigns; (e) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections hereof, and
Exhibits and Schedules hereto; (f) any reference to a law or regulation shall
include all statutory and regulatory provisions consolidating, amending,
supplementing, replacing or interpreting such law from time to time;

 

17



--------------------------------------------------------------------------------

(g) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and (h) Section headings herein are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.

ARTICLE II

THE BORROWING FACILITY

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof to the Termination Date in an aggregate Dollar principal amount that will
not result in (a) such Bank’s Revolving Credit Exposure exceeding such Bank’s
Commitment or (b) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments. Subject to Section 5.01, each Borrowing shall be in an
aggregate amount equal to $20,000,000 (or a higher integral multiple of
$5,000,000 (other than a Swingline Loan)), shall be made on the same day from
the Banks ratably according to their respective Commitments and shall consist of
Advances of the same Type. Within the limits of each Bank’s Commitment, the
Borrower may borrow Advances under this Section 2.01, maintain Advances
outstanding by continuing or Converting such Advances pursuant to Section 2.03,
or prepay Advances pursuant to Section 5.12, and re-borrow Advances under this
Section 2.01. The Aggregate Commitments to lend hereunder shall expire on the
Termination Date.

SECTION 2.02. Making the Advances. Each Borrowing (other than a Swingline Loan)
shall be requested by facsimile notice given by the Borrower to the
Administrative Agent not later than (i) 10:00 a.m. (Local Time) three
(3) Business Days prior to the proposed Borrowing Date (or, in the case of the
initial Advances, such lesser number of days to which the Administrative Agent
may agree), in the case of a Borrowing comprised of Eurodollar Rate Advances and
(ii) 9:00 a.m. (Chicago time) on the proposed Borrowing Date, in the case of a
Borrowing comprised of Base Rate Advances. Each notice of Borrowing pursuant to
this Section 2.02 (a “Notice of Borrowing”) shall be in substantially the form
of Exhibit 2.02 hereto, specifying the proposed Borrowing Date, Type of
Advances, aggregate amount of the proposed Borrowing and the Interest Period, if
any, and shall include such information as shall be required by Section 8.01(g).
The Administrative Agent shall in turn promptly notify each Bank by facsimile of
the date, applicable interest rate and aggregate amount of such Borrowing and
such Bank’s ratable portion of such Borrowing. Each Bank, for the account of its
Applicable Lending Office, shall, before 12:00 Noon (Chicago time) on the
Borrowing Date specified in the notice received from the Administrative Agent
pursuant to the preceding sentence, deposit such Bank’s ratable portion of such
Borrowing in same day funds to the Administrative Agent’s LS2 Incoming Clearing
Account No. 9008113381C3867 (ABA No. 021-000-021) (unless another account is
designated by the Administrative Agent for such purpose), Reference: Baxter
International Inc., maintained at 1 Chase Tower, Chicago, Illinois. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article VI, the Administrative Agent shall
make same day funds in the amount of such funds available to the Borrower by
2:00 p.m. (Local Time) on the date of Borrowing, at the account specified by the
Borrower in the applicable Notice of Borrowing.

 

18



--------------------------------------------------------------------------------

SECTION 2.03. Method of Electing Interest Rates.

(a) The Advances included in each Borrowing (other than a Swingline Loan) shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, (A) Base Rate Advances shall
continue as Base Rate Advances unless such Advances are prepaid or Converted
into Eurodollar Rate Advances; and (B) subject to Article V, Eurodollar Rate
Advances shall continue as Eurodollar Rate Advances until the last day of the
Interest Period therefor, at which time such Advances shall be prepaid,
Converted to Base Rate Advances or continued as Eurodollar Rate Advances for a
new Interest Period. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

Each election by the Borrower to continue or Convert Advances shall be made by
delivering a notice (a “Notice of Interest Rate Election”) to the Administrative
Agent by not later than 10:00 a.m. (Local Time) at least three (3) Business Days
before the Conversion or continuation selected in such notice is to be
effective. If the Borrower shall fail to issue a Notice of Interest Rate
Election within three (3) Business Days prior to the end of any Interest Period
for Eurodollar Rate Advances (unless the Borrower shall have issued a notice of
prepayment in respect of the applicable Borrowing in accordance with
Section 5.12), the Advances comprising such Borrowing shall be Converted into
Base Rate Advances. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant
Borrowing; provided that (i) such portion is allocated ratably among the
Advances comprising such Borrowing and (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each $20,000,000 or any larger multiple of $5,000,000.

(b) Each Notice of Interest Rate Election shall be substantially in the form of
Exhibit 2.03 hereto and shall specify:

(i) the Borrowing (or portion thereof) to which such notice applies;

(ii) the date on which the Conversion or continuation selected in such notice is
to be effective, which shall comply with subsection (a) above;

(iii) if the Advances comprising such Borrowing are to be Converted, the next
Type of Advances; and

(iv) the duration of the new Interest Period (if any).

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Rate Election shall be irrevocable when given by the Borrower.

 

19



--------------------------------------------------------------------------------

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof.

(d) Upon the occurrence, and during the continuance, of an Event of Default, the
Administrative Agent may (and, at the direction of the Majority Banks, the
Administrative Agent shall) suspend the ability of the Borrower to continue, or
Convert Borrowings into, Eurodollar Rate Advances, and each continuation of or
Conversion into Eurodollar Rate proposed to occur during any such period of
suspension shall be a Conversion into Base Rate Advances. Such suspension shall
become effective upon notice thereof to the Borrower and each of the Banks, and
shall remain in effect until the Event of Default giving rise to such notice is
cured or waived.

SECTION 2.04. Required Payments. If at any time the Aggregate Revolving Credit
Exposure exceeds the Aggregate Commitments, the Borrower shall immediately repay
Advances, repay Swingline Loans, and/or cash collateralize any outstanding
Letters of Credit in an aggregate principal amount sufficient to cause the
remaining outstanding Advances, L/C Obligations and Swingline Loans not to
exceed the Aggregate Commitments.

SECTION 2.05. Increase in Aggregate Commitment. From time to time after the
Closing Date, the Borrower may, at its option, seek to increase the Aggregate
Commitments by up to an aggregate amount of $750,000,000 (resulting in maximum
Aggregate Commitments of up to $2,250,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase (which shall not be less than
$100,000,000 or such lesser amount to which the Administrative Agent may agree)
and shall certify that no Event of Default or Unmatured Event of Default has
occurred and is continuing. After delivery of such notice, the Administrative
Agent or the Borrower, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Bank in its sole discretion) in the
total Commitments on either a ratable basis to the Banks or on a non pro-rata
basis to one or more Banks and/or to other banks or entities reasonably
acceptable to the Administrative Agent and the Borrower. No increase in the
total Commitments shall become effective until the existing or new Banks
extending such incremental Commitment amount and the Borrower shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Bank agrees to the amount of its Commitment increase, (ii) any
such new Bank agrees to its Commitment amount and agrees to assume and accept
the obligations and rights of a Bank hereunder, (iii) the Borrower accepts such
incremental Commitments, (iv) the effective date of any increase in the
Commitments is specified and (v) the Borrower certifies that on such date the
conditions for a Credit Extension set forth in Section 6.02 are satisfied. Upon
the effectiveness of any increase in the total Commitments pursuant hereto,
(i) each Bank (new or existing) shall be deemed to have accepted an assignment
from the existing Banks, and the existing Banks shall be deemed to have made an
assignment to each new or existing Bank accepting a new or increased Commitment,
of an interest in each then outstanding Advance (in each case, on the terms and
conditions set forth in the Assignment and Assumption) and (ii) the Swingline
Exposure and L/C Exposure of the existing and new Banks

 

20



--------------------------------------------------------------------------------

shall be automatically adjusted such that, after giving effect to such
assignments and adjustments, all Revolving Credit Exposure hereunder is held
ratably by the Banks in proportion to their respective Commitments. Assignments
pursuant to the preceding sentence shall be made in exchange for, and
substantially contemporaneously with the payment to the assigning Banks of, the
principal amount assigned plus accrued and unpaid interest and Facility and
Letter of Credit Fees. Payments received by assigning Banks pursuant to this
Section in respect of the principal amount of any Eurodollar Rate Advance shall,
for purposes of Section 11.04(b) be deemed prepayments of such Credit Extension.
Any increase of the total Commitments pursuant to this Section shall be subject
to receipt by the Administrative Agent from the Borrower of such supplemental
opinions, resolutions, certificates and other documents as the Administrative
Agent may reasonably request. No consent of any Bank (other than the Banks
agreeing to new or increased Commitments) shall be required for any incremental
Commitment provided or Advance made pursuant to this Section 2.05.

ARTICLE III

SWINGLINE LOANS

SECTION 3.01. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Bank
may, in its sole discretion, from the date hereof until the Termination Date
make Swingline Loans to the Borrower in an aggregate principal amount for all
Swingline Loans not to exceed $100,000,000 at any time outstanding that will not
result in (i) such Swingline Bank’s Revolving Credit Exposure exceeding its
Commitment or (ii) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed promptly in writing), not later
than 12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the Swingline Bank that is
requested to make such Swingline Loan, the requested date (which shall be a
Business Day) and amount (which shall be $1,000,000 or a higher integral
multiple of $500,000) of the requested Swingline Loan. The Administrative Agent
will promptly advise the applicable Swingline Banks of any such notice received
from the Borrower. Each Swingline Bank shall make any requested Swingline Loan
which, in its sole discretion, it elects to make, available to the Borrower by
means of a credit to an account of the Borrower with the Administrative Agent
designated for such purpose by 3:00 p.m., Local Time, on the requested date of
such Swingline Loan.

 

21



--------------------------------------------------------------------------------

SECTION 3.02. Swingline Loan Participations. Any Swingline Bank may by written
notice given to the Administrative Agent require the Banks to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Banks will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Bank, specifying in such notice such Bank’s
Applicable Percentage of such Swingline Loans. Each Bank hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, Local Time, on a Business Day no later than 5:00 p.m. Local Time on such
Business Day and if received after 12:00 noon, Local Time, on a Business Day
shall mean no later than 10:00 a.m. Local Time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of such
Swingline Bank such Bank’s Applicable Percentage of such Swingline Loans. Each
Bank acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Bank shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Advances made by
such Bank (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Banks), and the Administrative Agent shall promptly pay to
such Swingline Bank the amounts so received by it from the Banks. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to such Swingline Banks. Any amounts received by a Swingline Bank from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Bank of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Banks that shall have made their payments
pursuant to this paragraph and to such Swingline Banks, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Bank or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

ARTICLE IV

THE LETTER OF CREDIT FACILITY

SECTION 4.01. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrower herein set forth, each Issuing Bank hereby severally agrees to
issue for the account of the Borrower through such Issuing Bank’s branches as it
and the Borrower may jointly agree, one (1) or more Letters of Credit in
accordance with this Article IV, from time to time during the period commencing
on the date hereof and ending no later than five (5) Business Days prior to the
Termination Date. On the Closing Date, each Existing Letter of Credit shall be
deemed to be a Letter of Credit issued under and governed in all respects by the
terms and conditions of this Agreement, and each Bank shall participate in each
Existing Letter of Credit in an amount equal to its Applicable Percentage.

 

22



--------------------------------------------------------------------------------

SECTION 4.02. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

(a) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Aggregate
Revolving Credit Exposure at such time would exceed the Aggregate Commitments at
such time, (ii) any Bank’s Revolving Credit Exposure would exceed its
Commitment, (iii) the aggregate outstanding amount of the L/C Obligations would
exceed $250,000,000 or (iv) the outstanding amount of the L/C Obligations of
such Issuing Bank would exceed its L/C Commitment (unless otherwise agreed in
writing by such Issuing Bank and prompt notice of such agreement is given to the
Administrative Agent); or

(b) issue any Letter of Credit which has an expiration date (or date for payment
of any draft presented thereunder) later than the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the scheduled Termination
Date; provided, however, that an Issuing Bank may issue a Letter of Credit which
has an expiration date (or date for payment of any draft presented thereunder)
later than the date which is five (5) Business Days immediately preceding the
Termination Date (such date being the “LC Collateral Trigger Date”) so long as
on or before the LC Collateral Trigger Date the Borrower has cash collateralized
such Letter of Credit in an amount and pursuant to documentation satisfactory to
the applicable Issuing Bank (and, if such cash collateral has not been so
furnished by the Borrower prior to the LC Collateral Trigger Date, then on the
LC Collateral Trigger Date the Borrower shall deliver and pledge to the
applicable Issuing Bank such cash collateral in such amount). Notwithstanding
the foregoing, no Letter of Credit shall be issued which has an expiration date
that is more than one (1) year beyond the Termination Date.

SECTION 4.03. Conditions.

(a) In addition to being subject to the satisfaction of the conditions contained
in Sections 6.01 and 6.02, the obligation of an Issuing Bank to issue any Letter
of Credit is subject to the satisfaction in full of the following conditions:

(i) the Borrower shall have delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) an L/C Application in the manner prescribed in
Section 4.04, and the proposed Letter of Credit shall be reasonably satisfactory
to such Issuing Bank as to form and content; and

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with

 

23



--------------------------------------------------------------------------------

jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit or shall impose upon the Issuing Bank with respect to any
Letter of Credit any restriction or reserve or capital requirement (for which
the Issuing Bank is not otherwise compensated) or any unreimbursed loss, cost or
expense which was not applicable, in effect and known to the Issuing Bank as of
the date of this Agreement and which the Issuing Bank in good faith deems
material to it.

(b) No Issuing Bank shall extend, renew, or amend any Letter of Credit unless
the requirements of this Section 4.03 are met as though a new Letter of Credit
were then being requested and issued.

(c) Notwithstanding anything herein to the contrary, no Issuing Bank shall have
an obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person or any activity or business in any
Sanctioned Country, in each case, in violation of applicable Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

SECTION 4.04. Procedure for Issuance of Letters of Credit.

(a) Prior to the issuance of each Letter of Credit, and as a condition of such
issuance, the Borrower shall deliver to the Issuing Bank (with a copy to the
Administrative Agent) an L/C Application signed by the Borrower, together with
such other documents or items as may be required pursuant to the terms thereof.
Unless the Issuing Bank shall otherwise agree, each Letter of Credit shall be
issued no earlier than two (2) Business Days after delivery of the foregoing
documents, which delivery may be by the Borrower to the Issuing Bank by
facsimile transmission, telex or other electronic means followed by delivery of
executed originals within five (5) days thereafter. The documents so delivered
shall be in compliance with the requirements set forth in Sections 4.02 and
4.03, and shall specify therein (i) the stated amount of the Letter of Credit
requested, (ii) the effective date of issuance of such requested Letter of
Credit, which shall be a Business Day, (iii) the date on which such requested
Letter of Credit is to expire, which shall be a Business Day not later than five
(5) Business Days prior to the Termination Date, except as permitted in
Section 4.02(ii), and (iv) the aggregate amount of L/C Obligations which are
outstanding and which will be outstanding after giving effect to the requested
Letter of Credit issuance. Subject to the terms and conditions of Sections 4.02
and 4.03, and provided that the applicable conditions set forth in Sections 6.01
and 6.02 shall, to the knowledge of the Issuing Bank, have been satisfied, the
Issuing Bank shall, on the requested date, issue a Letter of Credit on behalf of
the Borrower in accordance with the Issuing Bank’s usual and customary business
practices (and a copy of such issued Letter of Credit shall be delivered by the
Issuing Bank to the Administrative Agent). In addition, any amendment of an
Existing Letter of Credit that has the effect of increasing the face amount
thereof or extending the expiration date thereof shall be deemed to be an
issuance of a new Letter of Credit and shall be subject to the requirements of
this Section 4.04.

 

24



--------------------------------------------------------------------------------

(b) The applicable Issuing Bank shall give the Administrative Agent written or
telex notice of the issuance of a Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

(c) Notwithstanding anything contained in any L/C Application or any document
executed in connection therewith to the contrary, in the event any term or
provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.

SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have notified
the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Sections 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Borrower in respect thereof, and the liability of such
Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”) in an
amount equal to the amount available for drawing under such Letter of Credit
multiplied by such Bank’s Applicable Percentage. Each Issuing Bank will notify
each Bank that has a Commitment promptly upon presentation to it of an L/C Draft
or upon any other draw under a Letter of Credit. On or before the Business Day
on which an Issuing Bank makes payment of each such L/C Draft or, in the case of
any other draw on a Letter of Credit, on demand by the Administrative Agent,
each Bank shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in an amount equal to
the amount of the payment under the L/C Draft or other draw on the Letter of
Credit multiplied by such Bank’s Applicable Percentage. Except to the extent set
forth in the last sentence of this Section 4.05, the obligation of each Bank to
reimburse the Issuing Banks under this Section 4.05 shall be unconditional,
continuing, irrevocable and absolute without counterclaim or set-off; provided,
however, the obligation of each Bank shall not extend to payments made under a
Letter of Credit resulting from the Issuing Bank’s gross negligence or willful
misconduct in honoring any L/C Draft. In the event that any Bank fails to make
payment to the Administrative Agent of any amount due under this Section 4.05,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Bank
hereunder until the Administrative Agent receives such payment from such Bank or
such obligation is otherwise fully satisfied, and such Bank shall pay to the
Administrative Agent, for the account of the applicable Issuing Bank, interest
on the amount of such Bank’s outstanding obligation at the Federal Funds Rate;
provided, however, that nothing contained in this sentence shall relieve such
Bank of its obligation to reimburse the applicable Issuing Bank for such amount
in accordance with this Section 4.05. Notwithstanding the foregoing, no Bank
shall have any reimbursement, payment or other obligation with respect to any
cash collateralized Letter of Credit issued pursuant to the proviso in
Section 4.02(b)(ii) hereof.

 

25



--------------------------------------------------------------------------------

SECTION 4.06. Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay promptly to the Administrative Agent, for the
account of the Banks, the amount of each drawing made under or pursuant to a
Letter of Credit (such obligation of the Borrower to reimburse the
Administrative Agent for a drawing made under a Letter of Credit,
a “Reimbursement Obligation” with respect to such Letter of Credit) plus all
other charges and expenses with respect thereto specified in Section 4.07 or in
the applicable L/C Application. If the Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 4.06, the Borrower shall be
deemed to have elected to borrow under a Borrowing, as of the date of the
drawing giving rise to the Reimbursement Obligation and equal in amount to the
amount of the unpaid Reimbursement Obligation. Such Borrowing shall be made
automatically, without notice, without any requirement to satisfy the conditions
precedent otherwise applicable to a Borrowing and without regard to minimum
amounts or integral multiples of any amount otherwise required for a Borrowing.
Such Borrowing shall be comprised of Base Rate Advances made by the Banks, each
Advance being in the amount of the portion of the related drawing that shall
have been funded by the applicable Bank. The proceeds of such Borrowing shall be
used to repay such Reimbursement Obligation.

SECTION 4.07. Issuing Bank Charges. In addition to the fees described in
Section 5.04(b), the Borrower agrees to pay to each Issuing Bank, (i) on the
date of issuance of each Letter of Credit (or on such other date as may be
agreed between the Borrower and the applicable Issuing Bank), a fronting fee in
respect of such Letter of Credit in a separately agreed amount, and (ii) all
reasonable and customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by the Issuing Banks with respect to Letters of Credit,
including standard commissions, payable promptly following delivery to the
Borrower of each invoice in respect of any such amount. The Existing Letters of
Credit shall not be subject to the charges described herein to the extent such
charges are duplicative of charges paid with respect thereto pursuant to the
Existing Credit Agreement.

SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 4.04(b), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by the Borrower during such month. In addition, upon
the request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit to which the Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Bank, the Administrative Agent
will provide to such Bank information concerning such Letters of Credit.

 

26



--------------------------------------------------------------------------------

SECTION 4.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Bank from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than as a result of the gross
negligence or willful misconduct of the Issuing Bank as determined in a
non-appealable judgment by a court of competent jurisdiction, or (ii) the
failure of the applicable Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

(b) As among the Borrower, the Banks, the Administrative Agent and the Issuing
Banks, the Borrower assumes all risks of the acts and omissions of, or misuse of
each Letter of Credit by, the beneficiary of such Letter of Credit. In
furtherance and not in limitation of the foregoing, neither the Administrative
Agent, any Issuing Bank nor any Bank shall be responsible for (unless caused by
its gross negligence or willful misconduct): (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any other party in connection with the application for and issuance of the
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of a Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, facsimile, email or other similar form of
electronic transmission or otherwise; (v) errors in interpretation of technical
trade terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Banks, including any
Governmental Acts. None of the above shall affect, impair, or prevent the
vesting of any Issuing Bank’s rights or powers under this Section 4.09.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

 

27



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

ARTICLE V

GENERAL TERMS

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

(a) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Rate Advances, such Bank shall so notify the Administrative Agent. The
Administrative Agent and such Bank shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank to make (or continue or
Convert other Advances into) Eurodollar Rate Advances shall be suspended and
each Eurodollar Rate Advance that such Bank shall thereafter be required to make
(or continue or Convert into) hereunder shall be made as (or continued as or
Converted into) a Base Rate Advance, which Base Rate Advance shall be made (or
continued or Converted) on the same day as the Eurodollar Rate Advances made (or
continued or Converted into) by the other Banks and comprising the balance of
such Borrowing. If such Bank (A) shall determine that it may not lawfully
continue to maintain an outstanding Eurodollar Rate Advance until the last day
of the current Interest Period therefor, (B) shall so specify in a written
notice to the Borrower and the Administrative Agent and (C) shall deliver to the
Borrower and the Administrative Agent an opinion of counsel concurring in such
determination (unless three (3) or more Banks have reached a similar
determination, in which case no such opinion shall be required), then the
Borrower shall, on the last Business Day on which such Bank may lawfully
continue such Advance as a Eurodollar Rate Advance, Convert in full the then
outstanding principal amount of such Eurodollar Rate Advance into a Base Rate
Advance in an equal principal amount (on which interest and principal shall be
payable contemporaneously with the related Eurodollar Rate Advances of the other
Banks).

 

28



--------------------------------------------------------------------------------

(b) If, with respect to Borrowings to consist of Eurodollar Rate Advances
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that by reason of circumstances
affecting generally the London interbank market and after using its best efforts
to ascertain the interest rate applicable to the Eurodollar Rate Advances,
adequate and reasonable means do not exist for ascertaining such applicable rate
for the requested Interest Period, or (ii) by the Eurodollar Business Day before
the first day of any Interest Period in respect of a Borrowing to consist of
Eurodollar Rate Advances, the Administrative Agent shall have received notice
from the Majority Banks that after using their respective best efforts to obtain
deposits in Dollars, such deposits are not available to such Banks (as such best
efforts and unavailability are conclusively certified in writing to the
Administrative Agent and the Borrower) in the ordinary course of business in the
London interbank market, in sufficient amounts to make their respective
Eurodollar Rate Advances, then, in each case, the Administrative Agent shall by
12:00 Noon (Chicago time) on such Business Day notify the Borrower of such
event, and the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or any subsequent Borrowing (and the right of the Borrower to Convert
Advances into Eurodollar Rate Advances) shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist. The obligation of the
Banks to make Eurodollar Rate Advances in connection with such Notice of
Borrowing shall thereupon terminate, and each Bank shall extend a Base Rate
Advance to the Borrower in lieu of the originally requested Eurodollar Rate
Advance, which Base Rate Advance shall be made on the date specified in the
original Notice of Borrowing. In the case of an outstanding Notice of Interest
Rate Election at the time any such suspension shall occur, such Notice shall be
deemed amended, without any further action on the part of the Borrower, to
request that the Advances specified therein continue as or be Converted to Base
Rate Advances.

(c) If the Majority Banks shall, by 11:00 a.m. (Chicago time) on the Eurodollar
Business Day before the first day of any Interest Period in respect of a
Borrowing to consist of Eurodollar Rate Advances, notify the Administrative
Agent and the Borrower (setting forth in writing the reasons therefor) that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Banks of making or funding their respective
Eurodollar Rate Advances for such Interest Period, the right of the Borrower to
select Eurodollar Rate Advances for such proposed Interest Period or any
subsequent Interest Period shall be suspended until the Administrative Agent
shall notify the Borrower and the Banks that the circumstances causing such
suspension no longer exist. The obligation of the Banks to make Eurodollar Rate
Advances in connection with such Notice of Borrowing shall thereupon terminate
and each Bank shall extend a Base Rate Advance to the Borrower in lieu of the
originally requested Eurodollar Rate Advance, which Base Rate Advance shall be
made on the date specified in the original Notice of Borrowing. In the case of
an outstanding Notice of Interest Rate Election at the time any such suspension
shall occur, such Notice shall be deemed amended, without any further action on
the part of the Borrower, to request that the Advances specified therein be
Converted to Base Rate Advances.

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings.

(a) Subject to Section 5.01, each Notice of Borrowing and Notice of Interest
Rate Election shall be irrevocable and binding on the Borrower. In the event
that a Notice of Borrowing or Notice of Interest Rate Election is made by
telephone and the written confirmation thereof differs in any respect from such
telephone notice, the information contained in the telephone notice or the
written confirmation, as the case may be, upon which the Administrative Agent
shall have relied, as evidenced by its corresponding notice to the Banks, shall
control for purposes of Advances to be made, continued or Converted under this
Agreement.

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than fifteen (15) Borrowings
outstanding (excluding Swingline Loans).

SECTION 5.03. Effect of Failure to Borrow or Fund.

(a) In the case of any Borrowing which the related Notice of Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Bank against all direct out-of-pocket losses and reasonable expenses
incurred by such Bank as a result of any failure by the Borrower to fulfill on
or before the date specified for such Borrowing the applicable conditions set
forth in Article VI to the extent of all direct out-of-pocket losses and
reasonable expenses incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund the Advance to be made by
such Bank as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date. The Borrower shall not be liable to any Bank
under this Section 5.03(a) with respect to consequential damages or loss of
anticipated profits arising or incurred by such Bank in connection with the
Borrower’s failure to fulfill timely the applicable conditions set forth in
Article VI.

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing (or, in the case of any Borrowing comprised of Base
Rate Advances, prior to 12:00 Noon (Chicago time) on the date of such Borrowing)
that such Bank will not make available to the Administrative Agent such Bank’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with the terms of Section 2.02, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such ratable portion available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Bank, the
Federal Funds Rate. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.

 

30



--------------------------------------------------------------------------------

(c) The failure of any Bank to make any Advance required to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Advance to be made
by such other Bank on the date of any Borrowing.

SECTION 5.04. Fees and Certain Credit Rating Determinations.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the ratable account of the Banks a facility fee (the “Facility Fee”) based on
the average daily amount of each Bank’s portion of the Aggregate Commitments
(whether used or unused) and, after the termination of the Commitments, upon
each Bank’s Applicable Percentage of any remaining outstanding Revolving Credit
Exposure, in each case in accordance with Schedule 5.

The Facility Fee shall begin accruing on the date hereof and shall be payable
quarterly, in arrears, not later than the last day of each January, April, July
and October, on the Termination Date and, if applicable, thereafter on demand;
provided that if any Bank ceases to be a party hereto prior to the Termination
Date, accrued and unpaid Facility Fees payable to such Bank shall be paid on the
date such Bank’s Commitment is reduced to zero.

(b) Letter of Credit Fees. In addition to the fees described in Section 4.07,
the Borrower agrees to pay to the Administrative Agent for the account of each
Bank a letter of credit fee (the “Letter of Credit Fee”), in respect of any
period, at the Letter of Credit Fee Rate on the average daily aggregate amount
of such Bank’s L/C Exposure during such period.

Accrued and unpaid Letter of Credit Fees shall be payable, in arrears, (i) on
the last day of each January, April, July and October, (ii) on the Termination
Date and (iii) thereafter on demand; provided that (a) if any Bank ceases to be
a party hereto prior to the Termination Date, accrued and unpaid Letter of
Credit Fees payable to such Bank shall be paid on the date such Bank’s
Commitment is reduced to zero; and (b) if any Letter of Credit is cash
collateralized pursuant to Section 4.02(b) (a “Collateralized LC”), then accrued
and unpaid Letter of Credit Fees on such Collateralized LC shall not be payable
on the Termination Date, but shall continue to be payable as provided in clause
(i) above and also shall be payable on the date of the expiration or termination
of such Collateralized LC.

 

31



--------------------------------------------------------------------------------

SECTION 5.05. Reduction of the Commitments. The Borrower may, upon at least
three (3) Business Days’ written notice to the Administrative Agent, terminate
in whole or reduce ratably in part the respective Commitments of the Banks on a
permanent basis; provided that (i) any such reduction shall not cause the
Aggregate Commitments to be less than the Aggregate Revolving Credit Exposure at
such time, and (ii) in the case of any partial reduction of the Commitments,
such partial reduction shall be in an aggregate amount not less than the lesser
of (A) $20,000,000 (or an integral multiple of $5,000,000 in excess thereof) and
(B) the amount by which the Aggregate Commitments exceed the Aggregate Revolving
Credit Exposure at such time.

SECTION 5.06. Repayment. The Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Bank the then unpaid
principal amount of each Advance on the Termination Date and (ii) to the
Administrative Agent for the account of the applicable Swingline Banks the then
unpaid principal amount of each Swingline Loan on the earlier of the Termination
Date and the fifth Business Days after such Swingline Loan is made.

SECTION 5.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full at the following rates per annum:

(a) Base Rate Advances and Swingline Loans. If such Advance is a Base Rate
Advance or a Swingline Loan, a rate per annum equal at all times for such
Advance to the Base Rate in effect from time to time plus the Applicable Base
Rate Margin (such rate to change when and as the Base Rate or the Applicable
Base Rate Margin changes) or, in the case of a Swingline Loan prior to the Banks
funding their participations therein, at such other rate as may be agreed
between the Borrower and the applicable Swingline Bank. Interest on all Base
Rate Advances and Swingline Loans shall be paid quarterly in arrears on the last
day of January, April, July and October and at final maturity (whether due to
acceleration or otherwise) and thereafter upon demand or, in the case of a
Swingline Loan prior to the Banks funding their participations therein, at such
other times as may be agreed between the Borrower and the applicable Swingline
Bank.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Eurodollar
Margin (such rate to change when and as the Applicable Eurodollar Margin
changes), payable in arrears on (i) the last day of such Interest Period (and,
if such Interest Period has a duration of more than three (3) months, on the
date during such Interest Period which occurs three (3) months after the first
day of such Interest Period) and (ii) on any date such Eurodollar Rate Advance
shall be Converted or repaid (whether due to acceleration or otherwise), on the
principal amount so Converted or repaid.

 

32



--------------------------------------------------------------------------------

SECTION 5.08. Additional Interest on Eurodollar Rate Advances.

(a) The Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Bank, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times during each Interest Period for such Advance to the
remainder obtained by subtracting (i) the Eurodollar Rate for such Interest
Period from (ii) the rate obtained by dividing the applicable rate referred to
in clause (i) above by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Bank for such Interest Period, payable on each date
on which interest is payable on such Advance.

(b) For so long as any Bank is required to make special deposits with or comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the Financial Services Authority, the European Central Bank, any
other central bank or the European System of Central Banks, but excluding
requirements reflected in the Eurodollar Rate Reserve Percentage) in respect of
any of such Bank’s Eurodollar Rate Advances, such Bank shall be entitled to
require the Borrower to pay, contemporaneously with each payment of interest on
each of such Bank’s Advances subject to such requirements, additional interest
on such Advance at a rate per annum specified by such Bank to be the actual cost
to such Bank of complying with such requirements in relation to such Advance.

(c) Any additional interest owed to a Bank pursuant to subsection (a) or
(b) above shall be determined by such Bank (and the amount so determined shall
be prima facie evidence of the amount owed pursuant to the applicable
subsection), and such Bank shall deliver written notice thereof to the Borrower
through the Administrative Agent; provided that in the case of any such required
reserves, special deposits or other requirements referred to in subsection (a)
or (b) above that are imposed after the date of this Agreement, the Borrower
shall not be required to compensate a Bank pursuant to this Section for any
additional interest incurred more than 120 days prior to the date that such Bank
notifies the Borrower of such required reserves, special deposits or other
requirements and of such Bank’s intention to claim compensation therefor;
provided, further, that, if any of the above referenced requirements are
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof. Any amount payable to a Bank
pursuant to this Section 5.08 shall be paid to the Administrative Agent for the
account of such Bank.

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to two percent (2%) per annum above the interest rate in
effect from time to time with respect to the applicable Advance.

 

33



--------------------------------------------------------------------------------

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrower and the Banks of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07 and the
applicable interest rate under Section 5.07(b).

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make (or to Convert Advances into) Eurodollar Rate Advances hereunder pursuant
to Section 5.01(a), or (b) that would permit such Bank to demand additional
interest or increased costs pursuant to Section 5.08 or Section 5.13. Such Bank
shall, as soon as practicable after becoming aware of any such event or
circumstance, use commercially reasonable efforts, to the extent permitted by
law, to perform its obligations to make Eurodollar Rate Advances through another
office or lending office, and with respect to increased costs or additional
interest, to reduce such increased costs or additional interest (if the use of
such other office or lending office or such reduction would not adversely affect
the performance of such obligations or repayment of the Advances or result in,
in any material respect, any increased cost, loss, liability or other material
disadvantage to such Bank in such Bank’s reasonable judgment), in either case if
by taking the action contemplated by the foregoing, such event or circumstance
would cease to exist.

SECTION 5.12. Optional Prepayments.

(a) The Borrower may prepay Borrowings without penalty upon notice to the
Administrative Agent given not later than 9:00 a.m. (Chicago time) on (i) the
proposed date of prepayment of Borrowings comprised solely of Base Rate Advances
and (ii) the date one Business Day prior to the proposed date of prepayment of
Borrowings comprised solely of Eurodollar Rate Advances by facsimile, stating in
such notice the proposed date and aggregate principal amount of the prepayment,
and if such notice is given, the Borrower shall prepay the outstanding principal
amount of the Advances made as part of the same Borrowing in whole or, in the
case of a Borrowing comprised solely of Base Rate Advances, ratably in part, by
paying the principal amount to be prepaid together with accrued interest thereon
and other amounts then due and owing, if any, hereunder to the date of
prepayment; provided that each partial prepayment shall be in an amount equal to
$20,000,000 or a higher integral multiple of $5,000,000 (or, with respect to
Swingline Loans, in an aggregate amount equal to $1,000,000 (or a higher
integral multiple of $500,000); provided, further, that if any Borrowing made
pursuant to Section 4.06 does not meet the minimum amount or integral multiple
requirements for prepayments set forth above, then the next prepayment pursuant
to this Section 5.12 shall be in an amount that will cause each outstanding
Borrowing (other than any Swingline Loan) to be in an aggregate amount equal to
$20,000,000 or a higher integral multiple of

 

34



--------------------------------------------------------------------------------

$5,000,000. Each such optional prepayment shall be applied to prepay ratably the
Advances of the several Banks included in such Borrowing. If the Borrower
prepays any Borrowing consisting of Eurodollar Rate Advances on any day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
each Bank for any losses, costs and expenses contemplated in Section 11.04(b).

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

SECTION 5.13. Increased Costs. Subject to Section 5.11, if, after the date of
this Agreement, any of the following (a “Change in Law”) shall occur:

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
either (x) there shall be any increase in the cost to any Bank of agreeing or
committing to make or making, funding or maintaining any Advances (including any
participations in Swingline Loans) hereunder or issuing or participating in any
Letter of Credit or (y) any Recipient shall be subject to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Bank or any corporation controlling such Bank and such Bank
determines that the amount of such capital or liquidity is increased by or based
upon the existence of such Bank’s commitment to lend hereunder and other
commitments of this type, or upon the making or funding of its Advances
(including any participations in Swingline Loans) hereunder or upon the issuing
or maintaining of its L/C Interest hereunder,

then the Borrower shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank, within 120 days after such
written demand, additional amounts sufficient to (i) in the case of any of the
events described in clause (a) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than

 

35



--------------------------------------------------------------------------------

one such method, the method chosen for application hereunder shall be that
method which most accurately determines such increased cost), and (ii) in the
case of any of the events described in clause (b) above, compensate such Bank in
light of such circumstances, to the extent such Bank reasonably determines such
increase in capital or liquidity to be allocable to the existence of such Bank’s
commitment to lend or maintain Advances or to issue or maintain its L/C
Interests hereunder. A certificate as to any such amount (demonstrating, in
reasonable detail, the calculations used by such Bank to determine such amount),
submitted to the Borrower and the Administrative Agent by such Bank, shall be
prima facie evidence thereof. Notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law regardless of the date enacted, adopted, issued or
implemented.

Failure or delay on the part of any Bank or Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Bank’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Bank or Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than 120 days prior to
the date that such Bank or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Bank’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 5.14. Payments and Computations.

(a) The Borrower shall make all payments hereunder in Dollars. All payments
hereunder shall be made to the Administrative Agent at (except as set forth in
the next sentence) the Administrative Agent’s address specified in
Section 11.02, or at any other Applicable Lending Office of the Administrative
Agent specified in writing by the Administrative Agent to the Borrower, and, in
the case of Borrowings, shall be applied ratably by the Administrative Agent
among the Banks. The Administrative Agent is hereby authorized to charge the
Borrower’s account with the Administrative Agent, after notice to the Borrower
of the amount to be charged, for each payment of principal, interest and fees as
such payment becomes due. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to such payment ratably (in
accordance with all like obligations then due and payable to which such payment
relates) to the Banks for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Bank, to such Bank for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

(b) All computations of interest based on the Base Rate shall, to the extent
such Base Rate is determined by reference to the Prime Rate, be made on the
basis of a year of 365 or 366 days, as the case may be, and all other
calculations of interest, the Facility Fee and Letter of Credit Fee shall be
made on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes in the absence of manifest error.

(c) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fees and Letter of
Credit Fees, as the case may be. If such extension would cause such payment with
respect to a Eurodollar Rate Advance to be made in the next following calendar
month, such payment shall be made on the immediately preceding applicable
Business Day and the period of time during which such payment would have been
outstanding but for compliance with this provision shall not be included in the
computation of payment of interest with respect thereto.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

SECTION 5.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower under this Agreement or under any Notes shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

37



--------------------------------------------------------------------------------

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify each Recipient, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 11.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with this Agreement or any Note, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Bank by the Administrative Agent shall be conclusive absent manifest error. Each
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under this Agreement or any Note or
otherwise payable by the Administrative Agent to the Bank from any other source
against any amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 5.15, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any Note
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable

 

38



--------------------------------------------------------------------------------

law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals (or
copies that meet the requirements of the Code, United States Treasury
Regulations and official IRS guidance) of IRS Form W-9 certifying that such Bank
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement or any Note, executed originals (or copies that meet the
requirements of the Code, United States Treasury Regulations and official IRS
guidance) of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any Note, IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of IRS Form
W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent

 

39



--------------------------------------------------------------------------------

shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals (or
copies that meet the requirements of the Code, United States Treasury
Regulations and official IRS guidance) of IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals (or copies that meet the requirements of the Code, United States
Treasury Regulations and official IRS guidance) of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Bank under this Agreement or any Note would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

40



--------------------------------------------------------------------------------

(iii) Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Any Bank claiming additional amounts payable pursuant to this Section 5.15
shall (at the reasonable request of the Borrower) use reasonable efforts to
change the jurisdiction of its office or Applicable Lending Office if the making
of such change would avoid the need for, or reduce the amount of, any additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Bank, subject such Bank to any unreimbursed costs or expense and would not
be otherwise materially disadvantageous to such Bank. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Bank in connection with
any such actions.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.15 (including additional amounts paid pursuant to
this Section 5.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 5.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 5.15(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 5.15(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 5.15(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 5.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement or any Notes.

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time hereunder.

 

41



--------------------------------------------------------------------------------

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder, Type thereof and the Interest
Period, if any, with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Advances therein recorded; provided, however, that the failure of
the Administrative Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Borrowings in accordance with their terms.

(d) Any Bank may request that its Advances be evidenced by a promissory note
(each, a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Bank a Note or separate Notes evidencing such Advances, at such Bank’s
request, payable to such Bank in a form or forms supplied by the Administrative
Agent. Thereafter, the Advances evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 11.06) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 11.06, except to the extent that any
such Bank or assignee subsequently returns any such Note for cancellation and
requests that such Advances once again be evidenced as described in subsections
(a) and (b) above.

SECTION 5.17. Sharing of Payments, Etc. Except for payments made pursuant to
Section 5.18, if any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of principal of or interest on any Advance (including any participation
in a Swingline Loan) made by it or any L/C Interest in excess of its ratable
share of all payments obtained by Banks on account of, as applicable, principal
of or interest on the Advances (including any participation in a Swingline Loan)
comprising the Borrowing to which such Advance relates or in respect of the
Letter of Credit to which such L/C Interest relates, such Bank shall forthwith
purchase from the other Banks which shall then have Advances (including any
participation in a Swingline Loan) outstanding comprising a part of such
Borrowing participations in the Advances (including any participation in a
Swingline Loan) comprising a part of such Borrowing (or, as applicable, purchase
from the other Banks participations in the Swingline Loans or L/C Interests in
the related Letter of Credit) as shall be necessary to cause such purchasing
Bank to share the excess payment (net of any expenses which may be incurred by
such Bank in obtaining or preserving such excess payment) ratably with respect
to such Borrowing or Letter of Credit with each of such other Banks. If all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each selling Bank shall be rescinded and such selling
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal

 

42



--------------------------------------------------------------------------------

to such selling Bank’s ratable share (according to the proportion of (i) the
amount of such selling Bank’s required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrower agrees that any Bank so purchasing a participation from another Bank
pursuant to this Section 5.17 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation. Nothing contained herein shall
require any Bank to exercise any right it may have of set-off, bankers’ lien,
counterclaim or similar right or shall affect the right of any Bank to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower not evidenced by this Agreement or
the Notes. If under any applicable bankruptcy, insolvency or other similar law,
any Bank obtains a secured claim in lieu of a set-off or other payment to which
this Section 5.17 would apply, such Bank shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Banks entitled under this Section 5.17 to share in the
benefits of any recovery on such secured claim.

SECTION 5.18. Termination and Prepayment with Respect to any Bank.

(a) In addition to the right of the Borrower to terminate in whole or reduce
ratably the unused portion of the Commitments as described in Section 5.05 and
the right of the Borrower to ratably prepay Advances (including any
participation in a Swingline Loan) as described in Section 5.12, the Borrower
shall have the right to terminate the unused portion of the Commitment of any
Bank and to prepay all outstanding Advances made by such Bank in the manner
described in this Section 5.18 if a Bank becomes a Defaulting Bank or a
Non-Consenting Bank or if the Borrower shall have received notice (a “Special
Notice”) that such Bank (i) cannot extend a Eurodollar Rate Advance and shall
exercise its rights pursuant to Section 5.01(a), (ii) claims additional interest
pursuant to Section 5.08, (iii) claims reimbursement for increased costs or
reduced returns pursuant to Section 5.13 or (iv) claims reimbursement for Taxes
pursuant to Section 5.15.

(b) Upon receipt by the Borrower of a Special Notice from any Bank or upon a
Bank becoming a Defaulting Bank or a Non-Consenting Bank, the Borrower may elect
to terminate the unused portion of the Commitment of such Bank by giving notice
thereof (a “Termination Notice”) to such Bank and to the Administrative Agent as
follows: (1) in the case of a Non-Consenting Bank or a Bank which delivers a
Special Notice, on or before the thirtieth day following the date such Bank
becomes a Non-Consenting Bank or delivers such Special Notice, or (2) in the
case of a Defaulting Bank, after the date such Bank becomes a Defaulting Bank
and while it remains a Defaulting Bank, in each case specifying therein (i) the
name of such Bank (a “Terminated Bank”), (ii) the proposed effective date of
termination (“Bank Termination Date”) of the unused portion of such Terminated
Bank’s Commitment, which date shall not in any event be less than five
(5) Business Days following the date of such Termination Notice, and (iii) if
applicable, one or more commercial banks (each, a “Successor Bank”), each such
Successor Bank having a combined capital, surplus (or its equivalent) and
undivided profits in an amount not less than U.S. $500,000,000 (or its
equivalent in another currency), which Successor Bank or Successor Banks shall
have agreed, in the aggregate, to succeed to the entire Commitment of such
Terminated Bank on the Bank Termination Date.

 

43



--------------------------------------------------------------------------------

(c) Unless the Borrower shall have elected, as evidenced by its Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, any
Eurodollar Rate Advance (including any participation in a Swingline Loan) (each,
a “TB Advance”) made by such Terminated Bank having an Interest Period ending
after the Bank Termination Date shall remain outstanding until the last day of
such Interest Period (unless required to be paid earlier in accordance with the
terms of this Agreement). On the last day of the then current Interest Period in
respect of each TB Advance, the Successor Bank shall extend an Advance to the
Borrower in a principal amount corresponding to such TB Advance, and having an
Interest Period of the type specified in the Notice of Interest Rate Election
that would otherwise have applied to such TB Advance, and the proceeds of such
Advance from the Successor Bank shall be used by the Borrower to repay such TB
Advance to the Terminated Bank. The Successor Bank or Successor Banks specified
by the Borrower in a Termination Notice shall have agreed, prior to the Bank
Termination Date, to succeed, in the aggregate, to the entire Commitment of such
Terminated Bank on the Bank Termination Date which succession shall, with
respect to the unused portion of such Terminated Bank’s Commitment as of such
Bank Termination Date, become effective as of the Bank Termination Date and,
with respect to the remaining portion of such Terminated Bank’s Commitment,
become effective as and when such Terminated Bank’s Advances (including any
participation in a Swingline Loan) are repaid.

(d) If the Borrower shall have elected, as evidenced by its Termination Notice,
to prepay all the Advances (including any participation in a Swingline Loan)
made by a Terminated Bank outstanding as of the Bank Termination Date, the
Successor Bank or Successor Banks shall in the aggregate extend to the Borrower,
on the Bank Termination Date, Advances (including any participation in a
Swingline Loan) (with interest at a rate to be agreed upon by the Borrower and
each Successor Bank) corresponding in respective amounts to each Advance being
prepaid as of such date, each of which Advances shall have an Interest Period,
if any, beginning on the Bank Termination Date and ending on the last day of the
Interest Period of the Advance being prepaid to which it corresponds.

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrower in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrower shall have elected to
prepay all Advances (including any participation in a Swingline Loan) made by
such Terminated Bank outstanding as of such date, (A) the Borrower shall have
prepaid the outstanding aggregate amount of all Advances made by the Terminated
Bank, together with accrued interest to such date on the amount prepaid and all
other amounts payable to such Bank as of such date and (B) the Successor Bank or
Successor Banks shall have extended to the Borrower Advances equal in aggregate
amount to the Advances of the Terminated Bank being

 

44



--------------------------------------------------------------------------------

prepaid as required pursuant to Section 5.18(d), and (iii) the Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that the Successor Bank or Successor Banks shall have agreed in the
aggregate to succeed to the entire Commitment of the Terminated Bank in
accordance with this Section 5.18. On a Bank Termination Date, the applicable
Successor Bank (or Successor Banks, as applicable) shall succeed to the L/C
Interests of the Terminated Bank, and the Terminated Bank shall thereafter cease
to have any L/C Interest or any participation in, or liability for any drawings
made under, any Letter of Credit.

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances (including any participation in a Swingline Loan). The
termination of any Bank’s Commitment and the prepayment of such Bank’s Advances
pursuant to this Section 5.18 shall not relieve or satisfy the obligations of
the Borrower to make any such prepayments free and clear of all Indemnified
Taxes, to reimburse such Bank for all Other Taxes and for all increased costs
pursuant to Section 5.13, or to comply with all other terms and conditions of
this Agreement (including Section 11.04).

SECTION 5.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Fees shall cease to accrue on the unfunded Commitment of such Defaulting
Bank pursuant to Section 5.04(a). Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees under Section 5.04(b) for any period during which
such Bank is a Defaulting Bank only to the extent allocable to its L/C Exposure
of the stated amount of Letters of Credit for which it has provided cash
collateral to the Administrative Agent.

(b) The Commitments and Revolving Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.01) which requires Majority Banks consent.

(c) All or any part of any Swingline Exposure or L/C Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Applicable Percentages but only to the extent such reallocation does not cause
any

 

45



--------------------------------------------------------------------------------

non-Defaulting Bank to exceed its Commitment; provided that if such reallocation
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, within
two Business Days following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure, and (y) second, cash collateralize for the benefit of
each Issuing Bank the Borrower’s obligations corresponding to such Defaulting
Bank’s L/C Exposure (after giving effect to any partial reallocation described
in this clause (c)) in accordance with the procedures set forth in Section 9.02
for so long as such L/C Exposure is outstanding. Notwithstanding the foregoing,
reallocation of Swingline Exposure or L/C Exposure in accordance with the terms
of this Agreement shall not constitute a waiver or release of claims against any
such Defaulting Bank.

(d) If the Borrower cash collateralizes any portion of such Defaulting Bank’s
L/C Exposure pursuant to clause (c) above, the Borrower shall not be required to
pay any fees to such Defaulting Bank pursuant to Section 5.04(b) with respect to
such Defaulting Bank’s L/C Exposure during the period such Defaulting Bank’s L/C
Exposure is so cash collateralized.

(e) If the L/C Exposure of the non-Defaulting Banks are reallocated pursuant to
clause (c) above, then the fees payable to the Banks pursuant to Sections
5.04(a) and (b) shall be adjusted in accordance with such non-Defaulting Banks’
Applicable Percentages.

(f) If all or any portion of such Defaulting Bank’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to clause (c) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such L/C Exposure) and Letter of Credit Fees
payable under Section 5.04(b) with respect to such Defaulting Bank’s L/C
Exposure shall be payable, on a pro rata basis, to the Issuing Banks until each
such L/C Exposure is cash collateralized and/or reallocated.

(g) So long as such Bank is a Defaulting Bank, no Swingline Banks shall be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless, in each case, the
applicable Swingline Bank or Issuing Bank is satisfied that the related exposure
will be 100% covered by the non-Defaulting Banks, cash collateral provided
pursuant to clause fifth of Section 5.19(h) below and/or cash collateral
provided by the Borrower in accordance with Section 5.19(c).

(h) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
Section 11.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any

 

46



--------------------------------------------------------------------------------

amounts owing by such Defaulting Bank to any Swingline Bank or Issuing Bank
hereunder; third, to cash collateralize the Issuing Banks’ exposure with respect
to such Defaulting Bank; fourth as the Borrower may request (so long as no Event
of Default or Unmatured Event of Default exists), to the funding of any Advance
in respect of which such Defaulting Bank has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Bank’s potential future funding obligations
with respect to Advances under this Agreement and (y) cash collateralize the
Issuing Banks’ future exposure with respect to such Defaulting Bank with respect
to future Letters of Credit issued under this Agreement; sixth, to the payment
of any amounts owing to the Banks, the Swingline Banks or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Bank, the Swingline Banks or the Issuing Banks against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default or Unmatured Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; and eighth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Advances or Reimbursement
Obligations in respect of which such Defaulting Bank has not fully funded its
proportionate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and Reimbursement Obligations owed to, all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Advances of, or
Reimbursement Obligations owed to, such Defaulting Bank until such time as all
Advances and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Banks pro rata in accordance with the Commitments without
giving effect to Section 5.19(c). Any payments, prepayments or other amounts
paid or payable to a Defaulting Bank that are applied (or held) to pay amounts
owed by a Defaulting Bank shall be deemed paid to and redirected by such
Defaulting Bank, and each Bank irrevocably consents hereto.

(i) In the event that the Administrative Agent, the Borrower, each Swingline
Bank and each Issuing Bank agree that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Aggregate
Revolving Credit Exposure shall be readjusted to reflect the inclusion of such
Bank’s Commitment and on such date such Bank shall purchase at par such of the
loans of the other Banks (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such loans
in accordance with its Applicable Percentage.

(j) The Borrower may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Banks thereof), and
in such event the provisions of Section 5.19(c) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Bank under
this Agreement (whether on

 

47



--------------------------------------------------------------------------------

account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, any Swingline Bank or any
Bank may have against such Defaulting Bank.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance or for an Issuing Bank to issue the initial Letter of Credit
hereunder (whichever shall first be requested by the Borrower) is subject to the
condition precedent that the Administrative Agent shall have received all of the
following:

(a) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and any Notes.

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents or
certificates to be delivered pursuant to this Agreement.

(c) A certificate, signed by the chief financial officer of the Borrower,
stating that as of the date hereof (i) all representations and warranties in
this Agreement are correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) as of such earlier date, (ii) no
Event of Default or Unmatured Event of Default has occurred and is continuing,
(iii) there are no unreimbursed drawings under any Existing Letter of Credit and
(iv) the condition set forth in subparagraph (f) below has been satisfied.

(d) A favorable opinion of the General Counsel or Associate General Counsel of
the Borrower in form and substance reasonably satisfactory to the Administrative
Agent.

(e) The Banks, the Administrative Agent and the Co-Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented at least one Business Day prior to the Closing Date, on the
Closing Date.

(f) The Spin Off shall have been, or substantially concurrently will be,
consummated on terms substantially consistent with the Form 10.

 

48



--------------------------------------------------------------------------------

(g) The Borrower shall have paid (or shall concurrently pay) all amounts owing
under the Existing US Facility (other than contingent reimbursement obligations
with respect to Existing Letters of Credit).

(h) All commitments under the Existing Euro Facility shall have been (or shall
concurrently be) terminated and all amounts owing thereunder (other than
contingent reimbursement obligations with respect to letters of credit deemed
reissued under a successor credit agreement) shall have been (or shall
concurrently be) paid in full.

(i) The Banks shall have received such other documents and other instruments as
are customary for transactions of this type or as they may reasonably request.

SECTION 6.02. Conditions Precedent to Each Credit Extension. The obligation of
each Bank to make any Credit Extension (including the initial Credit Extension)
shall be subject to the additional conditions precedent that on the date of such
Credit Extension, immediately before and after giving effect to such Credit
Extension (and, in the case of a Borrowing, to the application of proceeds
therefrom) the following statements shall be true (and each of (a) the giving of
a Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing and (b) the submission of a request for issuance of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower that
on the date of the applicable Credit Extension, immediately before and after
giving effect thereto (and, in the case of a Borrowing, to the application of
the proceeds therefrom), such statements are true):

(i) The representations and warranties contained in Section 7.01 (other than
subsections (e)(i), (f) and (i) thereof) are correct in all material respects
(or, if any such representation or warranty is qualified by materiality or
material adverse effect, it is true and correct in all respects) on and as of
the date of such Credit Extension as though made on and as of such date (except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if any such representation or warranty is qualified by materiality
or material adverse effect, shall be true and correct in all respects) as of
such earlier date);

(ii) No event has occurred and is continuing, or would result from such Credit
Extension (or, in the case of a Borrowing, from the application of the proceeds
therefrom), which constitutes an Event of Default or an Unmatured Event of
Default; and

(iii) The Aggregate Revolving Credit Exposure at such time does not exceed the
Aggregate Commitments at such time,

and (b) the Administrative Agent shall have received such other documents as any
Bank through the Administrative Agent may reasonably request related to
clause (a)(i) or (a)(ii) above.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Existence and Standing. The Borrower and each Material Subsidiary
is duly organized, validly existing and, to the extent such concept is relevant,
in good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify would have a material adverse effect on the financial
condition or operations of the Borrower.

(b) Authorization; No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower.

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any Notes.

(d) Validity. This Agreement is, and any Notes when delivered will be, the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(e) Litigation. Except as disclosed by the Borrower in its SEC filings prior to
the date hereof, there is no pending or, to the knowledge of the Borrower,
threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, (i) which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower or (ii) which could reasonably be
expected to affect the legality, validity or enforceability of this Agreement or
any Note to be delivered by it.

(f) Financial Statements; No Material Adverse Change. The Consolidated balance
sheet at December 31, 2014, and the related Consolidated statements of income,
cash flows and shareholder’s equity and comprehensive income for the period then
ended of the Borrower and its Consolidated Subsidiaries filed by the Borrower
with the SEC present fairly in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries at December 31, 2014, and the
results of the operations and

 

50



--------------------------------------------------------------------------------

cash flows of the Borrower and its Consolidated Subsidiaries for the year then
ended, in conformity with GAAP applied on a basis consistent with that of the
preceding year. The Consolidated balance sheet at March 31, 2015 and the related
Consolidated statements of income and cash flows for the quarter then ended of
the Borrower and its Consolidated Subsidiaries filed by the Borrower with the
SEC present fairly in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries at March 31, 2015 and the results of
the operations and cash flows of the Borrower and its Consolidated Subsidiaries
for the quarter then ended, in conformity with GAAP consistently applied,
subject to the absence of footnotes and year-end audit adjustments. Since
December 31, 2014, except as disclosed in filings with the SEC prior to the date
of this Agreement or in the Form 10, there has been no material adverse change
in such financial condition or operations.

(g) Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(h) Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged as
a substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Borrower or any Subsidiary which is subject to any arrangement (as such term is
used in Section 221.2(g) of Regulation U issued by the Board of Governors of the
Federal Reserve System) hereunder is less than an amount equal to twenty-five
percent (25%) of the value of all assets of the Borrower and/or such Subsidiary
subject to such arrangement.

(i) Environmental Matters. The operations of the Borrower and each Material
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower.

(j) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person, except to the extent the Borrower or
such Subsidiary is licensed by the appropriate Sanctions-administering authority
to engage in the applicable transaction with such Sanctioned Person or is
otherwise permitted to do so by U.S. law. No Borrowing or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

51



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid, any L/C Obligations shall remain outstanding or any Bank
shall have any Commitment, the Borrower will:

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Material Subsidiary
to pay and discharge, before the same shall become delinquent, (i) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all lawful claims which, if unpaid, might
by law become a lien upon its property; provided, however, that neither the
Borrower nor any Material Subsidiary shall be required to pay or discharge any
such tax, assessment, charge or claim (A) which is being contested in good faith
and by proper proceedings and with respect to which the Borrower shall have
established appropriate reserves in accordance with GAAP or (B) if the
non-payment thereof is not materially adverse to the financial condition or
operations of the Borrower.

(b) Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
(or, as applicable, self-insure in a manner and to an extent not inconsistent
with conventions observed by) companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Material Subsidiary operates.

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its organizational existence,
rights, and franchises, except as otherwise permitted by Section 8.02(c);
provided, however, that neither the Borrower nor any Material Subsidiary shall
be required to preserve any right or franchise if the Board of Directors of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of business of the Borrower or such Material Subsidiary, as the case
may be, and that the loss thereof is not materially adverse to the financial
condition or operations of the Borrower.

(d) Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, all Environmental Laws),
noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower.

(e) Keeping of Books. Keep, and cause each Material Subsidiary to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
Material Subsidiary sufficient to prepare financial statements in accordance
with GAAP.

 

52



--------------------------------------------------------------------------------

(f) Reporting Requirements. Furnish to the Administrative Agent:

(i) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) fifty-five (55) days after the end of each of the
first three (3) quarters of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and a Consolidated statement of income and cash flows (or
Consolidated statement of changes in financial position, as the case may be) of
the Borrower and its Consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Borrower (it being understood
that the certification provided by the chief financial officer pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002 is acceptable for this purpose);
provided, however, that at any time the Borrower shall be subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Borrower and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);

(ii) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) one hundred (100) days after the end of each fiscal year
of the Borrower, a Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such year and a Consolidated
statement of income, cash flows and shareholder’s equity and comprehensive
income of the Borrower and its Consolidated Subsidiaries for such fiscal year
and accompanied by a report of PricewaterhouseCoopers LLP, or other independent
public accountants of nationally recognized standing, on the results of their
examination of the Consolidated annual financial statements of the Borrower and
its Consolidated Subsidiaries, which report shall be unqualified as to a “going
concern” or like qualification or exception or as to the scope of such audit or
shall be otherwise reasonably acceptable to the Majority Banks; provided,
further, that at any time the Borrower shall be subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act, delivery within
the time period specified above of copies of the annual balance sheets and
statements on Form 10-K of the Borrower and its Consolidated Subsidiaries for
such annual period as filed with the SEC shall be deemed to satisfy the
requirements of this clause (ii);

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Borrower files with the SEC under the Exchange Act; provided, that such
quarterly and annual financial statements and reports filed with the SEC
required pursuant to clauses (i), (ii) and (iii) above shall be deemed delivered
to the Administrative Agent on the earlier of the date such statements or
reports are available at (i) www.sec.gov and (ii) the Borrower’s website at
www.baxter.com;

 

53



--------------------------------------------------------------------------------

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Borrower
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Borrower proposes to take with respect thereto, and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenants contained in Sections 8.02(c) and 8.02(d); and

(v) As soon as possible, and in any event within five (5) Business Days after
the Borrower shall become aware of the occurrence of each Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower proposes to take with respect thereto.

(g) Use of Proceeds. Use the proceeds of Borrowings made under or Letters of
Credit issued in accordance with this Agreement for general corporate purposes
not in violation of any applicable law or regulation (including Regulation U and
X of the Board of Governors of the Federal Reserve System (the “Margin
Regulations”)). With respect to any Borrowing the proceeds of which shall be
used to purchase or carry Margin Stock, the Borrower shall include in the Notice
of Borrowing for such Borrowing such information as shall enable the Banks and
the Borrower to comply with the Margin Regulations. The Borrower will not
request any Advance or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Advance or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transactions of
or with any Sanctioned Person, or in any Sanctioned Country, except to the
extent licensed by the appropriate Sanctions-administering authority to engage
in the applicable transaction with such Sanctioned Person or, as applicable, in
such Sanctioned Country or otherwise permitted by U.S. law, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

(h) Anti-Corruption Policies, Etc. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

54



--------------------------------------------------------------------------------

SECTION 8.02. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid, any L/C Obligations shall remain outstanding or any Bank shall
have any Commitment, the Borrower will not:

(a) Liens, Etc. Suffer to exist, create, assume or incur, or permit any of its
Material Subsidiaries to suffer to exist, create, assume or incur, any Security
Interest, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, in each case to secure Debt or any other obligation or
liability, other than:

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Borrower.

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reasonable reserves have been established.

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license.

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith and for which reasonable reserves have been established
in accordance with GAAP.

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, the related judgment does not constitute an
Event of Default under Section 9.01(g).

(vi) Landlords’ liens on fixtures located on premises leased by the Borrower or
one of its Material Subsidiaries in the ordinary course of business.

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent.

(viii) Any Security Interest arising by reason of deposits to qualify the
Borrower or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws.

 

55



--------------------------------------------------------------------------------

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest.

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date.

(xi) Security Interests on (i) property of a corporation or firm existing at the
time such corporation or firm is merged or consolidated with the Borrower or any
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Borrower or a Subsidiary; or
(ii) property comprising machinery, equipment or real property acquired by the
Borrower or any of its Subsidiaries, which Security Interests shall have existed
at the time of such acquisition and secure obligations assumed by the Borrower
or such Subsidiary in connection with such acquisition; provided that the
Security Interests of the type described in this clause (xi) shall not attach to
or affect property owned by the Borrower or such Subsidiary prior to the event
referred to in this clause (xi).

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Borrower or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (together with rights
and assets related thereto, any of the foregoing being a “Receivable”) owing to
the Borrower or any Subsidiary or any interest in any of the foregoing (together
in each case with any collections and other proceeds thereof and any collateral,
guaranties or other property or claims in favor of the Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding principal amount of the investment or claim

 

56



--------------------------------------------------------------------------------

held by purchasers, assignees or other transferees of (or of interests in) such
Receivables (as determined by the Borrower using any reasonable methods as of
the time any such investment is made or claim is incurred) shall not exceed an
amount equal to ten percent (10%) of the Consolidated total assets of the
Borrower and its Consolidated Subsidiaries at such time.

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions.

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money.

(xv) Any Security Interest granted by the Borrower or any Material Subsidiary of
the Borrower; provided that (i) the property which is subject to such Security
Interest is a parcel of real property, a manufacturing plant, manufacturing
equipment, a warehouse, or an office building hereafter acquired, constructed,
developed or improved by the Borrower or such Material Subsidiary, and (ii) such
Security Interest is created prior to or contemporaneously with, or within 120
days after (x) in the case of acquisition of such property, the completion of
such acquisition and (y) in the case of the construction, development or
improvement of such property, the later to occur of the completion of such
construction, development or improvement or the commencement of operations, use
or commercial production (exclusive of test and start-up periods) of such
property, and such Security Interest secures or provides for the payment of all
or any part of the acquisition cost of such property or the cost of
construction, development or improvement thereof, as the case may be.

(xvi) Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Borrower or any Material Subsidiary.

(xvii) Any Security Interest that secures an obligation owed to the United
States of America or any state, territory or possession of the United States of
America, any political subdivision of any of the foregoing or the District of
Columbia (each, a “Governmental Entity”) in connection with a bond or other
obligation issued by a Governmental Entity to finance the construction or
acquisition by the Borrower or any Material Subsidiary of any manufacturing
plant, warehouse, office building or parcel of real property (including
fixtures).

 

57



--------------------------------------------------------------------------------

(xviii) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Borrower.

(xix) Security Interests of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business.

(xx) Any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest referred to in the foregoing clauses (i)
through (xix), provided that the principal amount of Debt or any other
obligation or liability secured by such Security Interest shall not exceed the
principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

Notwithstanding the foregoing provisions of this Section 8.02(a) (but without
limiting or affecting the provisions of Section 8.02(c)), the Borrower and its
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing clauses (i) through (xx)), provided that the aggregate
amount of such Secured Debt, together with the aggregate amount of all other
Secured Debt (not including Secured Debt permitted to be secured under the
foregoing clauses (i) through (xx)) of the Borrower and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after July 1, 2015 does not at such time exceed ten percent (10%) of
Consolidated Net Tangible Assets.

 

58



--------------------------------------------------------------------------------

(b) Merger, Etc.

(i) Merge or consolidate with or into, or Transfer Assets to, any Person, except
that the Borrower may (A) merge or consolidate with any corporation, including
any Subsidiary, which is a U.S. Corporation and (B) Transfer Assets to any
Subsidiary which is a U.S. Corporation; provided, in each case described in
clause (A) and (B) above, that (x) immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or Unmatured Event of Default and (y) in the case of any merger
or consolidation to which the Borrower shall be a party, the survivor of such
merger or consolidation shall be the Borrower.

(ii) Permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or Unmatured Event of Default.

For purposes of this Section 8.02(b): “Transfer Assets” means, when referring to
the Borrower, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Borrower or of the Borrower and its Subsidiaries considered as
a whole and means, when referring to a Material Subsidiary, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or substantially all of the assets of such Material
Subsidiary; and “U.S. Corporation” means a corporation organized and existing
under the laws of the United States, any state thereof or the District of
Columbia.

(c) Net Leverage Ratio. Permit the Net Leverage Ratio to be greater than
(i) 5.00 to 1.00 at the end of any fiscal quarter until and including
December 31, 2015, (ii) 4.75 to 1.00 at the end of the fiscal quarters ending on
March 31, 2016, June 30, 2016 and September 30, 2016, (iii) 4.25 to 1.00 at the
end of the fiscal quarter ending December 31, 2016 and (iv) 3.50 to 1.00 at the
end of any fiscal quarter ending thereafter; provided, however, that the ratio
in this clause (iv) shall be increased to 4.00 to 1.00 for the four fiscal
quarter ends next following the consummation of any Material Acquisition.

(d) Interest Coverage Ratio. Permit the Interest Coverage Ratio to be less than
3.00 to 1.00 as of the end of each fiscal quarter.

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01. Events of Default. If any of the following events (each, an “Event
of Default,” and, collectively, “Events of Default”) shall occur and be
continuing:

(a) The Borrower shall fail to (i) pay any installment of interest on any
Advance or any Facility Fee payable under Section 5.04(a), or any Letter of
Credit Fee payable under Section 4.07 or Section 5.04(b), in each case when due
and such default continues for five (5) days, or (ii) pay any amount of
principal of any Advance or any Reimbursement Obligation when due; or

 

59



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by the Borrower (or any
of its officers) in connection with this Agreement or any Advance or Letter of
Credit shall prove to have been incorrect in any material respect (or, if any
such representation or warranty is qualified by materiality or material adverse
effect, in any respect) when made or deemed made; or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 8.02(a) or Section 8.02(b) of this Agreement on
its part to be performed or observed and such failure shall remain unremedied on
the earlier to occur of (i) or (ii): (i) the date thirty (30) days after the
Borrower shall have become aware of such failure or (ii) the date that financial
statements of the Borrower shall be available from which it may be ascertained
that such failure to perform or observe such term, covenant or agreement shall
have occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Borrower
shall file (or, if earlier, the date the Borrower shall have been required to
file) such financial statements with the SEC as part of any report required to
be filed pursuant to the Exchange Act; or

(d) The Borrower shall (i) fail to perform or observe, or shall breach, any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed (other than those failures or breaches referred to in
subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 9.01) and any
such failure or breach shall remain unremedied for thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent at the request of any Bank; (ii) fail to perform or observe
Section 8.02(c), 8.02(d) or the final sentence of Section 8.01(g); or (iii) fail
to perform or observe Section 8.01(f)(v) and such failure shall remain
unremedied for fifteen (15) days after the occurrence thereof; or

(e) The Borrower or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Borrower or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $150,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist after the applicable grace period specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a scheduled
prepayment), prior to the stated maturity thereof; or

 

60



--------------------------------------------------------------------------------

(f) The Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or such Material
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debt under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or the Borrower or
any such Material Subsidiary shall take corporate action to authorize any of the
actions set forth above in this subsection (f); provided that, in the case of
any such proceeding filed or commenced against the Borrower or any Material
Subsidiary, such event shall not constitute an “Event of Default” hereunder
unless either (i) the same shall have remained undismissed or unstayed for a
period of sixty (60) days, (ii) an order for relief shall have been entered
against the Borrower or such Material Subsidiary under the federal bankruptcy
laws as now or hereafter in effect or (iii) the Borrower or such Material
Subsidiary shall have taken corporate action consenting to, approving or
acquiescing in the commencement or maintenance of such proceeding; or

(g) Any judgment or order for the payment of money shall be rendered against the
Borrower or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(B) there shall be any period of thirty (30) consecutive days, in the case of a
judgment or order rendered or entered by a court during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect, and (ii) the amount of such judgment or
order, when aggregated with the amount of all other such judgments and orders
described in this subsection (g), shall exceed $150,000,000; provided that the
rendering of any such judgment or order shall not constitute an Unmatured Event
of Default; or

(h) Either (i) the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate any Plan and such Plan shall have an Unfunded Liability in an
amount in excess of $150,000,000 at such time or (ii) withdrawal liability shall
be assessed against the Borrower or any Material Subsidiary in connection with
any Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such withdrawal liability shall be an amount in excess of $150,000,000; or

(i) A Change of Control shall occur;

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, (i) declare the obligation of each Bank to make Advances
and the obligation of each Issuing Bank to issue Letters of Credit hereunder to
be terminated, whereupon the same shall forthwith terminate, (ii) declare the
entire unpaid principal amount of the Advances, all interest accrued and unpaid
thereon and all other amounts payable under this Agreement (including
Reimbursement Obligations) to be forthwith due and payable, whereupon the
Advances, all such accrued interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
and (iii) demand delivery of, and promptly following such demand the Borrower
shall deliver and pledge to the Administrative Agent (or another Bank selected
by the Borrower) for

 

61



--------------------------------------------------------------------------------

the benefit of the Banks, cash or other collateral of a type satisfactory to the
Majority Banks and having a value, as determined by the Administrative Agent,
equal to the aggregate undrawn face amount of the Letters of Credit then
outstanding and all fees and other amounts then due. In the event of the
occurrence of an Event of Default under Section 9.01(f), (A) the obligation of
each Bank to make Advances and the obligation of each Issuing Bank to issue
Letters of Credit hereunder shall automatically be terminated and (B) the
Advances, all such interest and all such amounts (including Reimbursement
Obligations) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant to
Section 9.01 in respect of the outstanding Letters of Credit shall be held by
the Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the
Banks and the Issuing Banks as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit.
Amounts held in such account shall be applied on the direction of the
Administrative Agent to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit, or if no such reimbursement is required,
to payment of such of the other obligations due and owing hereunder as the
Administrative Agent shall determine. If no Event of Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 9.02, which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or to payment of such of the other obligations due
and owing hereunder, shall be promptly returned to the Borrower upon the
Borrower’s request therefor.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law and shall not be subject
to any fiduciary duties.

 

62



--------------------------------------------------------------------------------

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties
or by acting upon any representation or warranty of the Borrower made or deemed
to be made hereunder. Further, the Administrative Agent (A) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for the
accuracy or completeness of any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement,
(B) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower, and (C) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto.

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, the Borrower, any
Subsidiary and any Person which may do business with or own securities of the
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrower. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent),
(ii) to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or
(iii) in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) ratably according to the
respective principal amounts of the Commitments then held by each of them (or if
the Commitments have at the time been terminated, ratably according to the
amounts of their Advances then outstanding), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, each Bank agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification or amendment of this Agreement or preservation of
any rights of the Administrative Agent or the Banks under, or the enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.

SECTION 10.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and other provisions of this Article X shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

SECTION 10.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation of the Administrative Agent, the Majority
Banks shall have the right to appoint a successor Administrative Agent to assume
the position as Administrative Agent of the retiring Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed under the laws of the United States or of any state
thereof and having a

 

64



--------------------------------------------------------------------------------

combined capital and surplus of at least $500,000,000. The Borrower shall have
the right to approve any successor Administrative Agent, which approval shall
not be unreasonably withheld (in all such cases the Borrower shall be entitled
to take into account its past and then existing commercial banking
relationships, among other things); provided that if an Event of Default shall
have occurred, such right of the Borrower to approve the successor
Administrative Agent shall be suspended during the continuance of such Event of
Default. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

SECTION 10.08. Syndication Agents and Co-Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as the
“Syndication Agents” or “Co-Lead Arrangers” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks identified as Syndication Agents
or Co-Lead Arrangers in deciding to enter into this Agreement or in taking or
refraining from taking any action hereunder or pursuant hereto.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc.

(a) Subject to the further terms of this Section 11.01, no amendment or waiver
of any provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, waiver or consent shall, unless in writing and signed by
all the Banks, do any of the following: (a) waive any of the conditions
specified in Section 6.01, (b) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances and L/C Obligations, or
the number of Banks, which shall be required for the Banks or any of them to
take any action hereunder, or amend the definition herein of “Majority Banks,”
or (c) amend this Section 11.01. No amendment, waiver or consent shall:
(i) change the Commitments of any Bank or subject any Bank to any additional
obligations without the written consent of such Bank, (ii) reduce the principal
of, or interest on, the Advances or the Reimbursement Obligations or any
Facility Fees, Letter of Credit Fees or other amount payable hereunder without
the written consent of each Bank directly affected thereby, provided, however,
that only the consent of the Majority Banks shall be necessary to amend
Section 5.09 or to waive any obligation of the Borrower to pay

 

65



--------------------------------------------------------------------------------

interest at the rate specified in such Section 5.09 or (iii) change any date
fixed for any payment in respect of principal of, or interest on, the Advances
or the Reimbursement Obligations or any Facility Fees, Letter of Credit Fees or
other amount payable hereunder without the written consent of each Bank directly
affected thereby. No amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required hereinabove
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement. No amendment, waiver or consent shall, without the consent
of each Swingline Bank or Issuing Bank affected thereby, amend, modify or waive
any provision of Article III, Article IV or alter any rights or obligations with
respect to any Swingline Loan or Letter of Credit issued by such Swingline Bank
or Issuing Bank. Notwithstanding the foregoing, the actions contemplated by
Section 2.05 shall not be subject to the consent of the Banks, except as
otherwise expressly provided in such Section 2.05.

(b) Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement which is in all other respects approved by the Banks in
accordance with this Section 11.01 shall require the consent or approval of any
Bank (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including any obligation in respect of any drawing under or participation in any
Letter of Credit and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, shall have been
paid in full all amounts owing to it hereunder (including principal, interest
and fees). From and after the effectiveness of any such amendment or amendment
and restatement, any such Bank shall be deemed to no longer be a “Bank”
hereunder or a party hereto; provided, that any such Bank shall retain the
benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.

SECTION 11.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows: if to the Borrower, at the address set forth for the Borrower on the
signature pages hereof; if from the Borrower to the Administrative Agent or any
Bank, to the Administrative Agent at the address set forth for the
Administrative Agent on the signature pages hereof; if from the Administrative
Agent to any Bank, at the address of such Bank’s Domestic Lending Office or, in
the case of a notice or communication relating to information delivered under
Section 8.01(f), by posting on an Internet website established by the
Administrative Agent with Intralinks, Inc. or other similarly available
electronic media; or, in any case, at such other address as shall be designated
by such party in a written notice to the other parties hereto (except in the
case of the Borrower, as to which a change of address may be made by notice to
the Administrative Agent on behalf of the Banks and except in the case of any
Bank, as to which a change of address may be made by notice to the
Administrative Agent). Subject to the next sentence, notices sent by hand or
overnight

 

66



--------------------------------------------------------------------------------

courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and communications
(i) pursuant to Articles II and X shall not be effective until they are received
by the addressee during its normal business hours; and (ii) sent by facsimile to
the Borrower shall not be effective until the sender has received confirmation
of receipt (either in writing or by telephone from the intended recipient or
electronically). The Administrative Agent agrees to deliver promptly to each
Bank copies of each report, document, certificate, notice and request, or
summaries thereof, which the Borrower is required to, and does in fact, deliver
to the Administrative Agent in accordance with the terms of this Agreement,
including copies of any reports to be delivered by the Borrower pursuant to
Section 8.01(f).

(b) Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Bank or any Issuing Bank pursuant to Article II, III or
IV if such Bank or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II, III or IV by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a Bank’s e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the such Bank (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of such Bank, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for such Bank, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received by a Bank upon the
deemed receipt by such Bank at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

67



--------------------------------------------------------------------------------

SECTION 11.04. Costs and Expenses; Indemnification.

(a) The Borrower agrees to reimburse on demand the Administrative Agent, the
Syndication Agents and the Co-Lead Arrangers for all reasonable and documented
out-of-pocket costs and expenses (including, subject to such limits as may be
agreed to in writing by the applicable parties from time to time, the reasonable
and documented fees, time charges and expenses of one law firm for the
Administrative Agent, the Syndication Agents and the Co-Lead Arrangers, and,
with the prior written consent of the Borrower (such consent not to be
unreasonably withheld), any special or local counsel deemed appropriate by such
law firm) incurred by the Administrative Agent, the Syndication Agents and the
Co-Lead Arrangers in connection with the preparation, negotiation, distribution
through e-mail or secured website, execution, syndication and enforcement of
this Agreement, the Notes, if any, and the other documents to be delivered
hereunder or contemplated hereby; provided, however, that such out-of-pocket
costs and expenses of the Administrative Agent, the Syndication Agents and the
Co-Lead Arrangers through the date of execution of this Agreement shall only be
payable as set forth in a separate fee letter (if any) executed and delivered
prior to the effective date of this Agreement by the Administrative Agent, the
Syndication Agents, the Co-Lead Arrangers and the Borrower. The Borrower further
agrees to pay on demand all direct out-of-pocket losses, and reasonable
out-of-pocket costs and expenses, if any (including reasonable fees and
out-of-pocket expenses of outside counsel), of the Administrative Agent, any
Issuing Bank, any Swingline Bank and any Bank in connection with the enforcement
(whether by legal proceedings, negotiation or otherwise) of this Agreement, the
Notes, if any, and the other documents delivered hereunder; provided that the
Borrower shall not be obligated to pay the fees, time charges and expenses of
any counsel other than (i) a single counsel for the Administrative Agent, (ii) a
single counsel for the Banks, (iii) any local or special counsel reasonably
determined to be necessary by the counsel referred to in clause (i) or
(ii) above, and (iv) any additional counsel reasonably determined to be
necessary by any counsel for the Banks pursuant to clause (ii) or (iii) above
due to an actual or potential conflict of interest.

(b) If (i) due to payments made by the Borrower due to acceleration of the
maturity of the Advances pursuant to Section 9.01 or due to any other reason,
any Bank receives payments of principal of any Eurodollar Rate Advance, or any
Eurodollar Rate Advance is Converted to a Base Rate Advance, in each case other
than on the last day of the Interest Period for such Advance or (ii) the
Borrower fails to borrow, convert, continue or prepay any Eurodollar Rate
Advance on the date specified in any notice delivered by it pursuant hereto, the
Borrower shall, upon demand by any Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional direct
out-of-pocket losses, costs or expenses which it may reasonably incur as a
result of such payment, Conversion or failure, including, any such loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund or maintain such Advance; provided that the amount of such loss, cost or
expense shall not exceed the amount determined by such Bank to be the excess, if
any, of (i) the amount of interest

 

68



--------------------------------------------------------------------------------

that would have accrued on a principal amount equal to such Advance, at the
Eurodollar Rate applicable to such Advance, for the period from the date of such
payment to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Advance) (in either such case, the “Relevant
Period”), over (ii) the amount of interest that would accrue on such principal
amount for the Relevant Period at the interest rate that such Bank would bid,
were it to bid at the commencement of the Relevant Period, for deposits in
Dollars in a comparable amount and for the Relevant Period from other banks in
the London interbank market. For purposes of calculating amounts payable by the
Borrower to a Bank under this Section 11.04(b), each Bank shall be deemed to
have funded each Eurodollar Rate Advance made by it at the Eurodollar Rate for
such Advance by a matching deposit or other borrowing in the London interbank
market for such currency for a comparable amount and for a comparable period.

(c) Subject to the next sentence, the Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Bank, each Swingline Bank, each
Bank, their respective Affiliates and each of the foregoing’s respective
directors, officers and employees from and against any and all claims, damages,
liabilities and out-of-pocket expenses (including reasonable fees and
out-of-pocket expenses of outside counsel) which may be incurred by or asserted
against the Administrative Agent, such Issuing Bank, such Swingline Bank or such
Bank or any such director, officer or employee in connection with or arising out
of any investigation, litigation, or proceeding (whether or not any such claim,
litigation, investigation or proceeding is brought by the Borrower, its equity
holders, its Affiliates, its creditors or any other Person) (i) related to this
Agreement, any transaction or proposed transaction (whether or not consummated)
contemplated hereby or in which any proceeds of any Borrowing are applied or
proposed to be applied, directly or indirectly, by the Borrower, whether or not
the Administrative Agent, such Issuing Bank, such Swingline Bank or such Bank or
any such director, officer or employee is a party to such transactions or
(ii) related to the Borrower’s entering into this Agreement, or to any actions
or omissions of the Borrower, any of its Subsidiaries or Affiliates or any of
its or their respective officers, directors or employees in connection
therewith, and in each case regardless of whether the indemnified Person is
party thereto. The Borrower shall not be required to indemnify any such
indemnified Person from or against any portion of such claims, damages,
liabilities or expenses (a) arising out of the gross negligence or willful
misconduct of such indemnified Person as determined in a final judgment by a
court of competent jurisdiction or (b) that result from the violation by the
Administrative Agent, such Issuing Bank, such Swingline Bank or such Bank of any
law or judicial order.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby, any Advance or Letter of Credit or
the use of the proceeds thereof; provided that, nothing in this clause (d) shall
relieve the Borrower of any obligation it may have to indemnify a Person against
special, indirect, consequential or punitive damages asserted against such
Person by a third party.

 

69



--------------------------------------------------------------------------------

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section 11.05 are in addition to other rights and remedies
(including, other rights of set-off) which such Bank may have.

SECTION 11.06. Binding Effect; Assignment.

(a) This Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Banks.

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities (excluding natural
persons); provided that (i) in the case of any assignment or other transfer
(other than a participation) to a Person that is not a Bank, an Affiliate of a
Bank or an Approved Fund, the Borrower (except during the continuance of an
Event of Default), the Issuing Banks, the Swingline Banks and the Administrative
Agent, in each case whose consent shall not be unreasonably withheld or delayed,
shall have expressly agreed in writing; provided that a material increase in
counterparty risk shall be reasonable grounds (although not exclusive grounds)
for the withholding of such consent; and further provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; (ii) in the case of any assignment in
part, the amount of the Commitment being assigned pursuant to such assignment
shall in no event be less than $5,000,000 (or a lesser amount approved by the
Administrative Agent and, except during the continuance of an Event of Default,
the Borrower); and (iii) any participation shall be

 

70



--------------------------------------------------------------------------------

in compliance with Section 11.06(f). Upon the effectiveness of any such
assignment (but not in the event of any such participation or other transfer),
such assignee shall be a Bank hereunder and shall have all the rights and
benefits thereof. However, unless and until the conditions for the
Administrative Agent’s treating such assignee as holder pursuant to clause (c)
below shall have been satisfied, such assignee shall not be entitled to exercise
the rights of a Bank under this Agreement and the Administrative Agent shall not
be obligated to make payment of any amount to which such assignee may become
entitled hereunder other than to the Bank which assigned its rights to such
assignee. Nothing contained herein shall impair the ability of any Bank, in its
discretion, to agree, solely as between itself and its assignees, participants
and other transferees, upon the manner in which such Bank shall exercise its
rights under this Agreement and the Notes made to such Bank. The assignee, if it
shall not already be a Bank, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500 payable by the assignor or assignee. Upon such execution, delivery,
acceptance and recording and delivery to the Administrative Agent of such
assignee’s Administrative Questionnaire, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Bank hereunder and (y) the Bank assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of
Sections 5.13, 5.15 and 11.04 for any events or circumstances occurring or
existing before the effective date of assignment).

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty

 

71



--------------------------------------------------------------------------------

and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 7.01(f) (and any later statements delivered pursuant to
Section 8.01(f)(ii)) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Bank or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Bank.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest on) of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks shall treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(f) Any Bank may, without the consent of the Borrower, the Administrative Agent,
the Issuing Banks or the Swingline Banks (but with notice to the Borrower,
unless such participation is sold to an Affiliate of such Bank), sell to any
Person (other than a natural Person, a Defaulting Bank or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”)
participations in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Bank’s participations in Swingline Loans) owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. For the avoidance of doubt, each Bank shall be responsible for the
indemnity under Section 10.05 without regard to the existence of any
participation. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

72



--------------------------------------------------------------------------------

agreement or instrument may provide that such Bank will not, without the consent
of the Participant, agree to any amendment, waiver or other modification
described in the third sentence of Section 11.01 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.13 and 5.15 to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to this Section (it being understood that
the documentation required under Section 5.15(f) shall be delivered to the
Borrower and Administrative Agent) to the same extent as if it were a Bank and
had acquired its interest by assignment; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.18 and of the last
sentence of Section 5.11 as it if were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.13 or 5.15 with respect to any participation, than the Bank from whom
it acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Bank that sells participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.18 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.05 as though it were a Bank; provided that such
Participant agrees to be subject to Section 5.17 as though it were a Bank. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under this Agreement or any Note (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under this Agreement or any Note) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participations
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.

SECTION 11.07. Confidentiality. The Administrative Agent, each Bank and each
Issuing Bank agree to hold any Information (as defined below) which it may
receive from the Borrower pursuant to this Agreement in confidence, except for
disclosure (i) to its Affiliates, legal counsel, accountants, and other
professional advisors, and then solely on a need-to-know

 

73



--------------------------------------------------------------------------------

basis, (ii) in response to any request or order therefor issued by any
Governmental Authority, (iii) as required by law, regulation, or judicial
process, (iv) within any legal proceeding to enforce any of its rights or
remedies hereunder; provided that an Event of Default shall have occurred
hereunder and the requisite Banks shall have elected under Section 9.01 to
enforce such rights or remedies against the Borrower, (v) to any permitted
assignee or participant under Section 11.06, (vi) to any agents and advisors of
a Bank solely in connection with the administration of this Agreement and the
Advances and L/C Obligations hereunder, (vii) of Information which has already
become publicly available at the time of such disclosure or (viii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations. In the case of disclosure pursuant
to clause (ii) or (iii) above, the disclosing party agrees, to the extent
practicable and permitted by applicable law, regulation or judicial process, to
promptly notify the Borrower prior to such disclosure and to request
confidential treatment if the Borrower so requests. “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Bank on a non-confidential basis prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

 

74



--------------------------------------------------------------------------------

SECTION 11.09. Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement against the other parties hereto or their respective properties in the
courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

75



--------------------------------------------------------------------------------

SECTION 11.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed signature page of this Agreement by facsimile transmission or in
a .PDF or similar file shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 11.13. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrower, including, the fee letters (if any) executed and
delivered prior to the effective date of this Agreement by the Administrative
Agent, the Syndication Agents, the Co-Lead Arrangers and the Borrower, embodies
the entire agreement and supersedes all prior agreements, written and oral,
relating to the subject matter hereof as among the Borrower, the Banks parties
hereto and the Administrative Agent.

SECTION 11.14. Existing US Agreement. The Banks that are parties to the Existing
US Agreement (which constitute “Majority Banks” thereunder) waive any notice of
the termination of the commitments thereunder and such Banks and the Borrower
agree that such commitments automatically shall terminate concurrently with the
effectiveness hereof pursuant to Section 6.01.

SECTION 11.15. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

SECTION 11.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Co-Lead Arrangers and the
Banks are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Co-Lead Arrangers
and the Banks, on the other hand, (ii) the

 

76



--------------------------------------------------------------------------------

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby; (b) (i) the Administrative Agent, the Co-Lead
Arrangers and each Bank is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (ii) neither the Administrative
Agent, the Co-Lead Arrangers nor any Bank has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein; and (c) the Administrative
Agent, the Co-Lead Arrangers and the Banks and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent, the Co-Lead Arrangers, nor any Bank has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, each of the Banks and the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Co-Lead
Arrangers or any Bank with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 11.17. Lending Installations. Notwithstanding any other provision of
this Agreement, each Bank at its option may make any Advance or issue any Letter
of Credit, as applicable, by causing any domestic or foreign office, branch or
Affiliate of such Bank (an “Applicable Lending Installation”) to make such
Advance or Letter of Credit that has been designated by such Bank to the
Administrative Agent; provided that a Bank shall not designate an Alternate
Lending Installation if the effect of doing so would increase the amount of the
Borrower’s obligations pursuant to Section 5.13 or 5.15 relative to what they
would be absent such designation. All terms of this Agreement shall apply to any
such Applicable Lending Installation of such Bank and the Advances, Letters of
Credit and any Notes issued hereunder shall be deemed held by each Bank for the
benefit of any such Applicable Lending Installation. Each Bank may, by written
notice to the Administrative Agent and the Borrower, designate replacement or
additional Applicable Lending Installations through which Advances or Letters of
Credit will be made by it and for whose account Advance or Letter of Credit
payments are to be made. Any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance or Letter of Credit in
accordance with the terms of this Agreement.

[Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

The duly authorized parties hereto have caused this Agreement to be executed by
their respective officers or agents, as of the date of this Agreement.

 

BAXTER INTERNATIONAL INC. By: /s/ James K. Saccaro Name: James K. Saccaro Title:

CORPORATE VICE PRESIDENT AND

CHIEF FINANCIAL OFFICER

 

Address for Notice Purposes:

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Treasurer and Assistant Treasurer

Telephone: (224) 948-3212

Telecopy: (224) 948-2624

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By: /s/ Olivier Lopez Name: Olivier
Lopez Title: Vice President Address for Notice Purposes: 10 South Dearborn
Chicago, Illinois 60603 Attention: Olivier Lopez Telephone: (312) 325-3229
Telecopy: (312) 244-3027

Regarding Borrowings:

Attention: Teresita Siao

Telephone: (312) 385-7051

Telecopy: (888) 292-9533

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A. By: /s/ Joseph L. Corah Name: Joseph L. Corah Title:
Director

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By: /s/ Marni McManus Name: Marni McManus Title: Vice President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By: /s/ Bertram H. Tang Name: Bertram H. Tang Title:
Authorized Signatory

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By: /s/ Ming K. Chu Name: Ming K. Chu Title:
Vice President By: /s/ Virginia Cosenza Name: Virginia Cosenza Title: Vice
President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By: /s/ Rebecca Kratz Name: Rebecca Kratz Title:
Authorized Signatory

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch,

as a Lender

By: /s/ Craig Pearson Name: Craig Pearson Title:

Associate Director

Banking Product Services, US

By: /s/ Houssem Daly Name: Houssem Daly Title:

Associate Director

Banking Product Services, US

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By: /s/ Christopher Day Name:
Christopher Day Title: Authorized Signatory By: /s/ Karim Rahimtoola Name: Karim
Rahimtoola Title: Authorized Signatory

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By: /s/ Kayode Sulola Name: Kayode Sulola Title: Assistant
Vice President Executed in London, United Kingdom

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, N.A. By: /s/ Andrew Bicker Name: Andrew Bicker Title: Senior Vice
President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD. By: /s/ Jaime Johnson Name: Jaime Johnson
Title: Vice President

Signature Page to

Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Toronto Dominion (Texas) LLC By: /s/ Savo Bozic Name: Savo Bozic Title:
Authorized Signatory

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Bank of China, Chicago Branch By: /s/ Xu Kefei Name: Xu Kefei Title: SVP &
Branch Manager

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By: /s/ Clifford A. Mull Name: Clifford A. Mull
Title: First Vice President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF

NOTICE OF BORROWING

JPMorgan Chase Bank, National Association,

as Administrative Agent for the

Banks that are parties to the Credit

Agreement referred to below

10 S. Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Teresita Siao

Dear Ms. Siao:

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of July 1, 2015 (the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Baxter International Inc.,
the Banks parties thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02 of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $            .

(iv) The Interest Period for each [Eurodollar Rate Advance] made as part of the
Proposed Borrowing is [     months].

(v) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A duly completed Form FR U-l (OMB No. 7100-0115), executed
by a duly authorized officer of the undersigned, accompanies this Notice of
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Borrowing].



--------------------------------------------------------------------------------

Very truly yours,

 

BAXTER INTERNATIONAL INC.

By:  

Title:  



--------------------------------------------------------------------------------

Exhibit 2.03

FORM OF

NOTICE OF INTEREST RATE ELECTION

JPMorgan Chase Bank, National Association,

as Administrative Agent for the

Banks that are parties to the Credit

Agreement referred to below

10 S. Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Teresita Siao

Dear Ms. Siao:

The undersigned, Baxter International Inc., refers to the Five-Year Credit
Agreement, dated as of July 1, 2015 (the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Baxter International Inc.,
the Banks parties thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement of an interest rate election, and in that
connection sets forth below the information relating to the affected Borrowing
(the “Affected Borrowing”) as required by Section 2.03 of the Credit Agreement:

 

  (i) The Affected Borrowing is the following:

 

  (a) Type:                                                              

 

  (b) Last Day of Present Interest Period:
                                                     

 

  (c) Aggregate Amount: $            .

 

  (ii) The portion of such Affected Borrowing to be [Converted/continued] is:
$            

 

  (iii) Business Day of the [Conversion/conversion] in respect of the Affected
Borrowing is                     , 20    .

 

  (iv) Upon giving effect to the [Conversion/continuation], the Affected
Borrowing shall be comprised of the following:

 

  [(a) $             of [Base Rate Advances] ;



--------------------------------------------------------------------------------

  (b) $             of Eurodollar Rate Advances having an Interest Period of
         month[s]; and

 

  (c) $             of Eurodollar Rate Advances having an Interest Period of
         month[s].

 

Very truly yours,

 

BAXTER INTERNATIONAL INC.

By:  

Title:  



--------------------------------------------------------------------------------

Exhibit 11.06

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.        

Assignor:                                       
                                         
                                         
                                                    

2.        

Assignee:

                                                                    
                                         
                                                                

[and is an Affiliate/Approved Fund of [identify Bank]]

3.        

Borrower: Baxter International Inc.

4.        

Administrative Agent: JPMorgan Chase Bank, National Association, as the
administrative agent under the Credit Agreement

5.        

Credit Agreement: Five-Year Credit Agreement, dated as of July 1, 2015, among
Baxter International Inc., the Banks party thereto and JPMorgan Chase Bank,
National Association, as Administrative Agent (the “Credit Agreement”)



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate
Amount of
Commitment/Advances
for all Banks

   Amount of
Commitment/Advances
Assigned      Percentage
of
Commitment/Advances
Assigned1   $    $           %    $    $           %    $    $           %   

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:    

Title:  

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and Accepted:]2

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

By     Title:  

[Consented to:]3

BAXTER INTERNATIONAL INC., as Borrower

 

By     Title:  

[Consented to:]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

Issuing Bank

 

By     Title:  

 

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement

3  To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Banks, Issuing Banks) is required by the terms of the Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other document or instrument delivered in connection
therewith, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other document or instrument
delivered in connection therewith or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the Credit Agreement or any other
document or instrument delivered in connection therewith or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under the Credit Agreement
or any other document or instrument delivered in connection therewith.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 7.01(f) thereof and any later financial statements
delivered pursuant to Section 8.01(f)(ii) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (v) if it is a non-U.S. Bank, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter International Inc. and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:   Name: Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter International Inc. and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name: Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter International Inc. and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name: Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter International Inc. and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the loan(s)
(as well as any Note(s) evidencing such loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such loan(s) (as well as any Note(s) evidencing such
loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:   Name: Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

Schedule 1.01

COMMITMENTS

 

Bank

   Amount of
Commitment  

Breakdown on record with the Borrower.

  

Total

   $ 1,500,000,000   

L/C COMMITMENTS

 

Bank

   Amount of
Commitment  

Breakdown on record with the Borrower.

  

Total

   $ 250,000,000   



--------------------------------------------------------------------------------

Schedule 1.02

Existing Letters of Credit

 

Booking Party Name

   Reference Number      Release Date      Expiry Date  

Baxter International Inc.

     CPCS-958685         9/21/2011         6/30/2016   

Baxter International Inc.

     CPCS-633302         5/10/2004         3/22/2016   

Baxter International Inc.

     CPCS-633293         5/10/2004         7/31/2016   

Baxter International Inc.

     CPCS-630567         1/23/2004         7/1/2016   

Baxter International Inc.

     CPCS-399222         9/25/2007         10/1/2015   

Baxter International Inc.

     CPCS-317673         1/15/2013         11/1/2015   



--------------------------------------------------------------------------------

Schedule 5

PRICING MATRIX

The Applicable Eurodollar Margin, the Applicable Base Rate Margin, the Facility
Fee Rate and the Letter of Credit Fee Rate, respectively, shall be determined in
accordance with the table below (in basis points per annum) and the other
provisions of this Schedule 5 on the basis of the publicly announced ratings
(“Credit Ratings”) by Moody’s, S&P and Fitch on the Borrower’s senior unsecured
Debentures, the applicable rate to change when and as such Credit Ratings
change.

 

     Level I      Level II      Level III      Level IV      Level V      Level
VI  

Reference Rating (Moody’s/S&P/Fitch)

    


 

³ A2 / A


/ A

 


  

    
  ³ A3 / A-
/ A-   
       
 
  ³ Baa1 /
BBB+ /
BBB+   
  
       
 
  ³ Baa2 /
BBB /
BBB   
  
       
 


 

³ Baa3 /
BBB- /


BBB-

  
  


  

    
 
  < Baa3-
/ BBB- /
BBB-   
  
  

Facility Fee Rate

     7.5         10.0         12.5         15.0         17.5         25.0   

Applicable Eurodollar Margin

     80.0         90.0         100.0         110.0         120.0         150.0
  

Applicable Base Rate Margin

     0.0         0.0         0.0         10.0         20.0         50.0   

Letter of Credit Fee Rate

     80.0         90.0         100.0         110.0         120.0         150.0
  

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Fitch Rating” means, at any time, the rating issued by Fitch Ratings Inc. or
any successor, and then in effect with respect to the Borrower’s senior
unsecured long-term debt securities without third-party credit enhancement.

“Level I Status” exists at any date if, on such date, the Borrower has Ratings
that are better than or equal to at least two of the following three Ratings:
(i) Moody’s Rating of A2, (ii) S&P Rating of A and (iii) Fitch Rating of A.

“Level II Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status and (b) the Borrower has Ratings that are better
than or equal to at least two of the following three Ratings: (i) Moody’s Rating
of A3, (ii) S&P Rating of A- and (iii) Fitch Rating of A-.

“Level III Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status or Level II Status and (b) the Borrower has Ratings
that are better than or equal to at least two of the following three Ratings:
(i) Moody’s Rating of Baa1, (ii) S&P Rating of BBB+ and (iii) Fitch Rating of
BBB+.



--------------------------------------------------------------------------------

“Level IV Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (b) the
Borrower has Ratings that are better than or equal to at least two of the
following three Ratings: (i) Moody’s Rating of Baa2, (ii) S&P Rating of BBB and
(iii) Fitch Rating of BBB.

“Level V Status” exists at any date if, on such date, (a) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (b) the Borrower has Ratings that are better than or equal to at
least two of the following three Ratings: (i) Moody’s Rating of Baa3, (ii) S&P
Rating of BBB- and (iii) Fitch Rating of BBB-.

“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. or any successor, and then in effect with respect to the
Borrower’s senior unsecured long-term debt securities without third-party credit
enhancement.

“Rating” means Moody’s Rating, S&P Rating or Fitch Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s
Financial Services, LLC, or any successor, and then in effect with respect to
the Borrower’s senior unsecured long-term debt securities without third-party
credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Facility Fee Rate, Applicable Base Rate Margin, Applicable Eurodollar Margin
and Letter of Credit Fee Rate shall be determined in accordance with the
foregoing table based on the Borrower’s Status as determined from its
then-current Ratings; provided that if at any time there is a split in the
Ratings issued by Moody’s, S&P and Fitch, then notwithstanding the foregoing,
Status shall be based upon the two Ratings upon which the highest Status applies
(with Level I Status being the highest and Level VI Status being the lowest),
unless (1) the lowest Rating is more than one tier lower than the other two
Ratings, in which case Status shall be one level lower than the otherwise
applicable Status and (2) the Ratings issued by Moody’s, S&P and Fitch are all
in different tiers, in which case Status shall be determined by the second
highest of the three Ratings. The credit rating in effect on any date for the
purposes of this Schedule is that in effect at the close of business on such
date. Subject to the following sentence, until January 4, 2016, Status shall be
deemed to be the lower of Level III Status and the Status otherwise applicable
pursuant to the above. If the Borrower does not have at least two of the three
Ratings, Level VI Status shall apply.